




 


 
Matson Navigation Company, Inc.
 
Matson, Inc.
 
$105,000,000 ORIGINAL PRINCIPAL AMOUNT OF SERIES B SENIOR GUARANTEED NOTES DUE
2020
 
$77,500,000 ORIGINAL PRINCIPAL AMOUNT OF SERIES C-1 SENIOR GUARANTEED NOTES DUE
2023
 
$55,000,000 ORIGINAL PRINCIPAL AMOUNT OF SERIES C-2 SENIOR GUARANTEED NOTES DUE
2027
 
$37,500,000 ORIGINAL PRINCIPAL AMOUNT OF SERIES C-3 SENIOR GUARANTEED NOTES DUE
2032
 
SECOND AMENDED AND RESTATED
 
NOTE AGREEMENT
 
June 4, 2012
 


 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 



1.
BACKGROUND; EXISTING NOTES; AUTHORIZATION OF SERIES C NOTES 
1

 
 
1A.
Amendment and Restatement 
1

 
 
1B.
Reorganization 
1

 
 
1C.
Existing Notes 
2

 
 
1D.
Authorization of Issue of Series C Notes 
2

 
2.
MODIFICATION OF SERIES B NOTES; PURCHASE AND SALE OF SERIES C NOTES; RELEASE OF
COLLATERAL 
3

 
 
2A.
Modification of Series B Notes 
3

 
 
2B.
Purchase and Sale of Series C Notes 
4

 
 
2C.
Release of Collateral 
4

 
3.
CONDITIONS OF CLOSING 
5

 
 
3A.
Certain Documents 
5

 
 
3B.
Representations and Warranties; No Default 
6

 
 
3C.
Purchase Permitted by Applicable Laws 
6

 
 
3D.
Material Adverse Change 
7

 
 
3E.
Reorganization Transactions 
7

 
 
3F.
Bank Credit Agreement 
7

 
 
3G.
Fees and Expenses 
7

 
4.
PREPAYMENTS 
7

 
 
4A.
Required Prepayments of Notes 
7

 
 
4B.
Optional Prepayment With Yield-Maintenance Amount 
8

 
 
4C.
Notice of Optional Prepayment 
8

 
 
4D.
Application of Prepayments 
9

 
 
4E.
Retirement of Notes 
9

 
5.
AFFIRMATIVE COVENANTS 
9

 
 
5A.
Financial Statements 
9

 
 
5B.
Inspection of Property 
11

 
 
5C.
Information Required by Rule 144A 
11

 
 
5D.
Maintenance of Properties; Insurance 
11

 
 
5E.
United States Citizen 
11

 
 
5F.
Environmental and Safety Laws 
12

 
 
5G.
Equal and Ratable Liens 
12

 
 
5H.
Subsequent Guarantors; Release of Guarantors 
12

 
6.
NEGATIVE COVENANTS 
13

 
 
6A.
Financial Covenants 
13

 
 
6B.
Dividend and Investment Limitation 
14

 
 
6C.
Lien and Other Restrictions 
14

 
 
6D.
Terrorism Sanctions Regulations 
18

 
7.
EVENTS OF DEFAULT 
18

 
 
7A.
Acceleration 
18

 
 
7B.
Rescission of Acceleration 
21

 
 
7C.
Notice of Acceleration or Rescission 
21

 
 
7D.
Other Remedies 
21

 
8.
REPRESENTATIONS, COVENANTS AND WARRANTIES 
21

 
 
8A.
Organization 
21

 
 
8B.
Financial Statements 
22

 
 
8C.
Actions Pending 
22

 
 
8D.
Outstanding Debt 
22

 
 
8E.
Title to Properties 
22

 
 
8F.
Taxes 
23

 
 
8G.
Conflicting Agreements and Other Matters 
23

 
 
8H.
Offering of the Series C Notes 
23

 
 
8I.
Use of Proceeds; Regulation U, Etc 
23

 
 
8J.
ERISA 
24

 
 
8K.
Governmental Consent 
24

 
 
8L.
Holding Company and Investment Company Status 
24

 
 
8M.
Possession of Franchises, Licenses, Etc 
25

 
 
8N.
Environmental and Safety Matters 
25

 
 
8O.
Employee Relations 
25

 
 
8P.
Shipping-Related Legislation 
25

 
 
8Q.
Disclosure 
25

 
 
8R.
Foreign Assets Control Regulations, Etc 
25

 
9.
REPRESENTATIONS OF THE SERIES C NOTE PURCHASERS 
26

 
10.
DEFINITIONS; ACCOUNTING MATTERS 
29

 
 
10A.
Yield-Maintenance Terms 
29

 
 
10B.
Other Terms 
31

 
 
10C.
Accounting Principles, Terms and Determinations; Changes in GAAP 
41

 
11.
MISCELLANEOUS 
42

 
 
11A.
Note Payments 
42

 
 
11B.
Expenses 
42

 
 
11C.
Consent to Amendments 
42

 
 
11D.
Form, Registration, Transfer and Exchange of Notes 
43

 
 
11E.
Persons Deemed Owners; Participations 
44

 
 
11F.
Survival of Representations and Warranties; Entire Agreement 
44

 
 
11G.
Successors and Assigns 
44

 
 
11H.
Independence of Covenants 
44

 
 
11I.
Notices 
44

 
 
11J.
Descriptive Headings 
45

 
 
11K.
Satisfaction Requirement 
45

 
 
11L.
Governing Law 
45

 
 
11M.
Payments Due on Non-Business Days 
45

 
 
11N.
Severability 
45

 
 
11O.
Jurisdiction and Process; Waiver of Jury Trial 
45

 
 
11P.
Counterparts 
47

 
 
11Q.
Binding Agreement 
47

 


 

 
 

--------------------------------------------------------------------------------

 

Schedules and Exhibits
 
Purchaser Schedules
Exhibit A-1                                --           Form of Series C-1 Note
Exhibit A-2                                --           Form of Series C-2 Note
Exhibit A-3                                --           Form of Series C-3 Note
Exhibit B                                    --           Form of Funding
Instruction Letter
Exhibit C-1                                 --           Form of Multiparty
Guaranty
Exhibit C-2                                 --           Form of Indemnity and
Contribution Agreement
Schedule 1B                              --           Corporate Organization
Chart
Schedule 6C(1)                          --           Existing Liens on Closing
Date
Schedule 8A                              --           Material
Subsidiaries/Material Domestic Subsidiaries on ClosingDate
Schedule 8G                              --           Agreements Restricting
Incurrence of Debt




 

 
 

--------------------------------------------------------------------------------

 

MATSON NAVIGATION COMPANY, INC.
MATSON, INC.
1411 Sand Island Parkway
Honolulu, Hawaii 96819
 


 
 
As of June 4, 2012
 
The Purchasers named in the Purchaser Schedules hereto
c/o Prudential Capital Group
2029 Century Park East, Suite 710
Los Angeles, CA 90067
 
Ladies and Gentlemen:
 
The undersigned, Matson Navigation Company, Inc., a Hawaii corporation (“Matson
Navigation”), hereby agrees with you as set forth below.
 
1. BACKGROUND; EXISTING NOTES; AUTHORIZATION OF SERIES C NOTES.
 
1A. Amendment and Restatement.  Effective as of the Closing, this Agreement
amends, restates and replaces in its entirety that certain Amended and Restated
Note Agreement, dated as of May 19, 2005 (as amended, restated, supplemented or
otherwise modified, the “Prior Agreement”), by and between Matson Navigation, on
the one hand, and the holders of the Series B Notes, on the other hand.
 
Certain capitalized terms used in this Agreement are defined in paragraph 10;
references to a “paragraph” are, unless otherwise specified, to one of the
paragraphs of this Agreement, and references to an “Exhibit” or “Schedule” are,
unless otherwise specified, to one of the exhibits or schedules to this
Agreement.
 
1B. Reorganization.  Matson Navigation has advised the Purchasers of a
reorganization pursuant to which:
 
           (i)           A&B has incorporated Alexander & Baldwin Holdings,
Inc., a Hawaii corporation subsequently to be re-named “Matson, Inc.” as
provided in clause (iv) of this paragraph 1B (“A&B Holdings”, or the “Company”),
as a new, wholly-owned direct Subsidiary of A&B, and A&B Holdings has
incorporated A&B Merger Corporation, a Hawaii corporation (“A&B Merger Corp.”),
as a new, wholly-owned direct Subsidiary of A&B Holdings, and, on or about June
6, 2012 A&B Merger Corp. will merge with and into A&B with A&B being the
survivor of such merger (the “Merger”), after giving effect to which A&B
Holdings will hold all of the capital stock of A&B and the stockholders of A&B
Holdings will be the Persons which were the stockholders of A&B immediately
prior to giving effect to the Merger;
 
(ii)           after consummation of the Merger, A&B will convert into a Hawaii
limited liability company to be named “Alexander & Baldwin, LLC” pursuant to
applicable Hawaii law (the “Conversion”) and will thereafter distribute all of
the capital stock of Matson Navigation to A&B Holdings (the “Distribution”),
after giving effect to which Matson Navigation will be a sister of A&B and a
direct, wholly-owned Subsidiary of A&B Holdings;
 
(iii)           after consummation of the Distribution, A&B Holdings will
contribute all of the membership interests in A&B to A & B II, Inc., a Hawaii
corporation subsequently to be re-named “Alexander & Baldwin, Inc.” (“New A&B”),
a newly formed, wholly-owned direct Subsidiary of A&B Holdings (the
“Contribution”), after giving effect to which the direct parent and holder of
all of the membership interests in A&B will be New A&B, and the direct parent
and holder of all of the capital stock of both Matson Navigation and New A&B
will be A&B Holdings (the collective transactions described in the foregoing
portions of this paragraph 1B being referred to herein as the “Reorganization”);
and
 
(iv)           after consummation of the Contribution and after the close of the
New York Stock Exchange on or about June 29, 2012, A&B Holdings will distribute
all of the capital stock of New A&B to the public stockholders of A&B Holdings
(the “Spin-Off”), following which the name change of A&B Holdings to “Matson,
Inc.” will become effective.
 
Matson Navigation represents and warrants that (a) the foregoing portions of
this paragraph 1B constitute a materially accurate description of the material
steps of the Reorganization and Spin-Off and the sequence of such steps, and
(b) the corporate organization chart set forth in Schedule 1B (to the extent of
the detail set forth therein) accurately depicts the organizational structure of
the Company and Matson Navigation immediately after giving effect to the
consummation of the Reorganization and Spin-Off.
 
1C. Existing Notes.  Pursuant to the terms of the Prior Agreement, Matson
Navigation has issued its 4.79% Series B Senior Secured Notes due May 19, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Series B Notes”) in the original aggregate principal amount of
$105,000,000.  The terms “Series B Note” and “Series B Notes” as used herein
shall include each Series B Note delivered pursuant to any provision of the
Prior Agreement and each Series B Note delivered in substitution or exchange
therefor pursuant to any provision of the Prior Agreement or this Agreement.
 
1D. Authorization of Issue of Series C Notes.  The Company has authorized (i)
the issue of its senior guaranteed promissory notes (as amended, restated,
supplemented or otherwise modified from time to time, the “Series C-1 Notes”) in
the aggregate principal amount of $77,500,000, to be dated the date of issue
thereof, to mature eleven years after the date of original issuance, to bear
interest on the unpaid balance thereof from the date thereof until the principal
thereof shall have become due and payable at the rate of 3.66% per annum and on
overdue payments at the rate per annum set forth therein, and to be
substantially in the form of Exhibit A-1 attached hereto, (ii) the issue of its
senior guaranteed promissory notes (as amended, restated, supplemented or
otherwise modified from time to time, the “Series C-2 Notes”) in the aggregate
principal amount of $55,000,000, to be dated the date of issue thereof, to
mature fifteen years after the date of original issuance, to bear interest on
the unpaid balance thereof from the date thereof until the principal thereof
shall have become due and payable at the rate of 4.16% per annum and on overdue
payments at the rate per annum set forth therein, and to be substantially in the
form of Exhibit A-2 attached hereto and (iii) the issue of its senior guaranteed
promissory notes (as amended, restated, supplemented or otherwise modified from
time to time, the “Series C-3 Notes”) in the aggregate principal amount of
$37,500,000, to be dated the date of issue thereof, to mature twenty years after
the date of original issuance, to bear interest on the unpaid balance thereof
from the date thereof until the principal thereof shall have become due and
payable at the rate of 4.31% per annum and on overdue payments at the rate per
annum set forth therein, and to be substantially in the form of Exhibit A-3
attached hereto.  The Series C-1 Notes, the Series C-2 Notes and the Series C-3
Notes are referred to collectively herein as the “Series C Notes”.  The term
“Series C-1 Notes” as used herein shall include each such Series C-1 Note
delivered pursuant to any provision of this Agreement and each such Series C-1
Note delivered in substitution or exchange for any other Series C-1 Note
pursuant to any such provision.  The term “Series C-2 Notes” as used herein
shall include each such Series C-2 Note delivered pursuant to any provision of
this Agreement and each such Series C-2 Note delivered in substitution or
exchange for any other Series C-2 Note pursuant to any such provision.  The term
“Series C-3 Notes” as used herein shall include each such Series C-3 Note
delivered pursuant to any provision of this Agreement and each such Series C-3
Note delivered in substitution or exchange for any other Series C-3 Note
pursuant to any such provision.  The term “Notes” as used herein shall include
each Series B Note and each Series C Note.
 
2. MODIFICATION OF SERIES B NOTES; PURCHASE AND SALE OF SERIES C NOTES; RELEASE
OF COLLATERAL.
 
2A. Modification of Series B Notes.  On or before 10:00 a.m. San Francisco time
on June 22, 2012, Matson Navigation shall have delivered written notice to PIM,
referring to this paragraph 2A and specifying whether Matson Navigation elects
the Coupon Adjustment option (as defined below) or the One-Time Fee option (as
defined below) (the “Election Notice”) provided that failure of Matson to
deliver the Election Notice on or before 10:00 a.m. San Francisco time on June
22, 2012 will be deemed to constitute its election of the One-Time Fee
option.  If the Election Notice specifies Matson Navigation’s election of the
Coupon Adjustment option, then Matson Navigation and the holders of the Series B
Notes agree that, notwithstanding anything to the contrary in the Series B
Notes, the Prior Agreement or any of this Agreement or the other Transaction
Documents, the coupon percentage rate per annum of each of the Series B Notes
will be increased by an amount determined by PIM in accordance with its standard
practices as of the date hereof which determination will take into account,
among other things, the change in creditworthiness of Matson Navigation after
giving effect to the consummation of the Reorganization and Spin-Off, the making
of the A&B Capital Contribution and the incurrence of the Debt as a result of
each of the consummation of the Reorganization and Spin-Off, effective on and
after the date of the consummation of the Spin-Off, (the “Coupon Adjustment”),
without the need or requirement for any further action by the Company, any
holder of a Series B Note or any other Person.  If Matson Navigation’s election
of the Coupon Adjustment option is not specified in its Election Notice
delivered (or if no Election Notice has been delivered) on or before 10:00 a.m.
San Francisco time on June 22, 2012, then Matson Navigation and the holders of
the Series B Notes agree that Matson Navigation will pay the holders of the
Series B Notes on the date of the consummation of the Spin-Off their ratable
share of a one-time fee equivalent of the coupon adjustment that would have
applied under the Coupon Adjustment option, which fee will be calculated by PIM
in accordance with its standard practices as of the date hereof (the “One-Time
Fee”).  Matson Navigation may deliver only one Election Notice which shall be
delivered on a Business Day, and once delivered, the Election Notice shall be
irrevocable.  On the Business Day PIM receives the Election Notice (if PIM
receives the Election Notice on or before 10:00 a.m. on such day), or on the
Business Day immediately following the day on which PIM receives the Election
Notice (if PIM receives the Election Notice after 10:00 a.m. on a Business Day
or at any time on a day other than a Business Day), or on June 22, 2012 (if PIM
has not received an Election Notice by 10:00 a.m. on such date), as applicable,
PIM will calculate, as promptly as practicable after 10:00 a.m., the Coupon
Adjustment or One-Time Fee, as applicable, and will deliver written notice of
the Coupon Adjustment or One-Time Fee, as applicable, to Matson Navigation at
555 12th Street, 8th Floor, Oakland, CA 94067, together with an email copy of
such notice to be delivered to the treasurer of Matson Navigation.
 
2B. Purchase and Sale of Series C Notes.  The Company hereby agrees:  (i) to
sell to each Series C-1 Note Purchaser and, subject to the terms and conditions
herein set forth, each Series C-1 Note Purchaser agrees to purchase from the
Company the aggregate principal amount of Series C-1 Notes set forth opposite
such Purchaser’s name in the Purchaser Schedules attached hereto at 100% of such
aggregate principal amount; (ii) to sell to each Series C-2 Note Purchaser and,
subject to the terms and conditions herein set forth, each Series C-2 Note
Purchaser agrees to purchase from the Company the aggregate principal amount of
Series C-2 Notes set forth opposite such Purchaser’s name in the Purchaser
Schedules attached hereto at 100% of such aggregate principal amount and (iii)
to sell to each Series C-3 Note Purchaser and, subject to the terms and
conditions herein set forth, each Series C-3 Note Purchaser agrees to purchase
from the Company the aggregate principal amount of Series C-3 Notes set forth
opposite such Purchaser’s name in the Purchaser Schedules attached hereto at
100% of such aggregate principal amount.  At the Closing the Company will
deliver to each Series C Note Purchaser, at the offices of Bingham McCutchen LLP
at Three Embarcadero Center, San Francisco, CA 94111, one or more Series C-1
Notes, one or more Series C-2 Notes or one or more Series C-3 Notes, as
applicable, registered in such Purchaser’s name (or, if specified in the
Purchaser Schedule, in the name of the nominee(s) for such Purchaser specified
in the Purchaser Schedule), evidencing the aggregate principal amount of Series
C-1 Notes, Series C-2 Notes or Series C-3 Notes to be purchased by such
Purchaser and in the denomination or denominations specified with respect to
such Purchaser in the Purchaser Schedule against payment of the purchase price
thereof by transfer of immediately available funds on the date of the Closing,
which is expected to be June 29, 2012 (herein called the “Closing Date”), for
credit to the account or accounts as shall be specified in a letter on the
Company’s letterhead, in substantially the form of Exhibit B attached hereto,
from the Company to the Series C-1 Purchasers, the Series C-2 Purchasers and the
Series C-3 Purchasers delivered prior to the Closing Date.
 
2C. Release of Collateral.  (i) Effective concurrent with the Closing, the
Collateral Agent hereby releases the Mortgage (as defined in the Prior
Agreement) and all other security interests and other Liens in, to and on the
Collateral (as defined in the Prior Agreement), including on the Manulani, and
any reference to the Collateral or the Collateral Documents in the Series B
Notes will be deemed to be deleted concurrent with the Closing and (ii) each of
the undersigned hereby agrees that, concurrent with the Closing, each of the
Collateral Documents and the Intercreditor Agreement (as such terms are defined
in the Prior Agreement) is terminated.  The Collateral Agent agrees (i) within
one Business Day after the Closing, and at the sole expense of the Company, to
deliver the executed Mortgage release documents to the Company or Gibson, Dunn &
Crutcher LLP (pursuant to written directions provided to the Collateral Agent on
or prior to the day immediately preceding the Closing) and (ii) promptly after
the Closing, and at the sole expense of the Company, to deliver all such other
documents, effect such recordations and filings and do such other acts as are
reasonably necessary to effect such release (and the Collateral Agent hereby
authorizes Matson Navigation, after the Closing, to file such UCC terminations
with respect to the Liens previously created pursuant to the Collateral
Documents).
 
3. CONDITIONS OF CLOSING.  Each of (i) the effectiveness of this Agreement
(other than paragraph 2A, which shall be effective upon the execution and
delivery of this Agreement) and the amendment and restatement of the Prior
Agreement effected hereby, and (ii) the obligation of each Series C Note
Purchaser to purchase and pay for the Series C Notes to be purchased by such
Purchaser is subject to the satisfaction, on or before August 19, 2012, of the
following conditions:
 
3A. Certain Documents.  Each Purchaser shall have received the following, each
dated the Closing Date (unless otherwise specified):
 
(i)   the Series C Notes to be purchased by such Purchaser (if such Purchaser is
a Series C Note Purchaser);
 
(ii)   the Company Assignment and Assumption, dated as of a date on or prior to
the Closing Date, and executed by each of the Company and Matson Navigation;
 
(iii)   the Multiparty Guaranty, made by Matson Navigation and any other
Subsidiaries of the Company which are guarantors under the Bank Credit Agreement
as of the Closing Date in favor of the holders of the Notes and in the form of
Exhibit C-1 (as amended, restated, supplemented or otherwise modified from time
to time, the “Multiparty Guaranty);
 
(iv)   the Indemnity and Contribution Agreement, by and among the Credit Parties
and in the form of Exhibit C-2 (as amended, restated, supplemented or otherwise
modified from time to time, the “Indemnity and Contribution Agreement”);
 
(v)   a copy of the Separation Agreement, any amendments or supplements thereto
and all other material agreements entered into in connection therewith, each
certified by a Responsible Officer of the Company as true and complete copies
thereof, which documents shall be reasonably satisfactory to such Purchaser;
 
(vi)   a favorable opinion of Gibson, Dunn & Crutcher LLP, special counsel to
the Credit Parties, and Cades Schutte LLP, special counsel to the Credit
Parties, in form and substance satisfactory to such Purchaser (each of the
Company and Matson Navigation hereby directs such counsel to deliver such
opinion, agrees that the issuance and sale of the Series C Notes will constitute
a reconfirmation of such direction, and understands and agrees that each
Purchaser receiving such an opinion will and is hereby authorized to rely on
such opinion);
 
(vii)   a favorable opinion of Bingham McCutchen LLP, special counsel to the
Purchasers, satisfactory to such Purchaser as to such matters incident to the
matters herein contemplated as it may reasonably request;
 
(viii)   certified copies of the resolutions of the Board of Directors of each
Credit Party authorizing the execution and delivery of the Transaction Documents
to which such Person is a party (including, in the case of the Company, the
issuance, execution and delivery of the Series C Notes), and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement, the Notes and the other Transaction Documents;
 
(ix)   a certificate of the Secretary or an Assistant Secretary and one other
officer of each Credit Party certifying the names and true signatures of the
officers of such Person authorized to sign the Transaction Documents to which
such Person is a party and the other documents to be delivered hereunder;
 
(x)   certified copies of the articles of incorporation and bylaws (or similar
constitutive documents) of each Credit Party;
 
(xi)   a good standing certificate for each Credit Party from the secretary of
state of its formation (and, in the case of Matson Navigation, the State of
California), in each case dated as of a recent date and such other evidence of
the status of each Credit Party as such Purchaser may reasonably request; and
 
(xii)   additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser.
 
3B. Representations and Warranties; No Default.  The representations and
warranties of each Credit Party contained in paragraph 1B and paragraph 8 hereof
and in each other Transaction Document shall be true on and as of the Closing
Date; there shall exist on the Closing Date no Event of Default or Default; and
each Credit Party shall have delivered to each Purchaser an Officer’s
Certificate, dated the Closing Date, to such effects.
 
3C. Purchase Permitted by Applicable Laws.  The purchase of and payment for the
Series C Notes to be purchased by each Series C Note Purchaser on the terms and
conditions herein provided (including the use of the proceeds of such Series C
Notes by the Company) shall not violate any applicable law or governmental
regulation (including, without limitation, Section 5 of the Securities Act or
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and shall not subject such Purchaser to any tax, penalty, liability or other
onerous condition under or pursuant to any applicable law or governmental
regulation, and such Purchaser shall have received such certificates or other
evidence as it may request to establish compliance with this condition.  This
paragraph 3C is a closing condition and shall not be construed as a tax
indemnity.
 
3D. Material Adverse Change.  No material adverse change in the business,
condition (financial or otherwise), operations or prospects of Matson Navigation
and its Subsidiaries, taken as a whole, since December 31, 2011 shall have
occurred; it being understood and agreed that none of the incurrence of up to
$170,000,000 of incremental net indebtedness (after giving effect to the
repayment of bank indebtedness with all or a portion of the proceeds of the
Series C Notes), the Reorganization, the A&B Capital Contribution or the
Spin-Off, individually or collectively, shall be deemed to constitute a material
adverse change.
 
3E. Reorganization Transactions.  Each Purchaser shall have received
satisfactory evidence:  (a) that each of the Merger, the Conversion, the
Distribution, the Contribution and the Spin-Off has occurred as set forth in
paragraph 1B; and (b) that all internal, shareholder, bank facility, regulatory
and third-party approvals and consents in connection with the Reorganization and
Spin-Off have been obtained (and each Purchaser shall have received an Officer’s
Certificate, dated the Closing Date, to such effect).
 
3F. Bank Credit Agreement.  The Bank Credit Agreement (as defined in the Prior
Agreement) shall have been terminated and all obligations thereunder repaid in
full, and the Company shall have entered into the Bank Credit Agreement (as
defined herein) with an aggregate commitment of $375,000,000 and other terms and
conditions satisfactory to such Purchaser (including parity of the covenants and
events of default in this Agreement as of the Closing with respect to the
covenants and events of default in the Bank Credit Agreement (as defined herein)
as of the Closing), a copy of which (with all exhibits and schedules thereto)
having been delivered to the Purchasers and certified by a Responsible Officer
as of the Closing Date as being a true and complete copy thereof.
 
3G. Fees and Expenses.  Without limiting the provisions of paragraph 11B hereof,
the Company or Matson Navigation shall have paid:  (i) to the holders of the
Series B Notes their ratable share of (a) an amendment fee in the aggregate
amount equal to 5 basis points multiplied by the outstanding principal amount of
the Series B Notes at the time of the Closing, and (b) the One-Time Fee (if
applicable pursuant to paragraph 2A); and (ii) the reasonable and documented
fees, charges and disbursements of special counsel to the Purchasers to the
extent invoiced by no later than one (1) day prior to the Closing Date.
 
4. PREPAYMENTS.  The Notes shall be subject to required prepayment as and to the
extent provided in paragraph 4A.  The Notes shall also be subject to prepayment
under the circumstances set forth in paragraph 4B.  Any prepayment made by the
Company pursuant to any other provision of this paragraph 4 shall not reduce or
otherwise affect its obligation to make any required prepayment as specified in
paragraph 4A.
 
4A. Required Prepayments of Notes.
 
4A(1). Series B Notes.  Until the Series B Notes shall be paid in full, the
Company shall apply to the prepayment thereof, without premium, the sum of
$3,500,000 on May 19 and November 19 in each of the years 2005 to 2019,
inclusive, and such principal amounts of the Series B Notes, together with
interest thereon to the prepayment dates, shall become due on such prepayment
dates.  The remaining outstanding principal amount of the Series B Notes,
together with any accrued and unpaid interest thereon, shall become due on May
19, 2020, the maturity date of the Series B Notes.
 
4A(2). Series C Notes.  (i) Until the Series C-1 Notes shall be paid in full,
the Company shall apply to the prepayment thereof, without premium, the sum of
$4,558,823.53 on each June 29 and December 29, beginning on June 29, 2015
through and including December 29, 2022, and such principal amounts of the
Series C-1 Notes, together with interest thereon to the prepayment dates, shall
become due on such prepayment dates.  The remaining outstanding principal amount
of the Series C-1 Notes, together with any accrued and unpaid interest thereon,
shall become due on June 29, 2023, the maturity date of the Series C-1 Notes.
 
(ii) Until the Series C-2 Notes shall be paid in full, the Company shall apply
to the prepayment thereof, without premium, the sum of $2,619,047.62 on each
June 29 and December 29, beginning on June 29, 2017 through and including
December 29, 2026, and such principal amounts of the Series C-2 Notes, together
with interest thereon to the prepayment dates, shall become due on such
prepayment dates.  The remaining outstanding principal amount of the Series C-2
Notes, together with any accrued and unpaid interest thereon, shall become due
on June 29, 2027, the maturity date of the Series C-2 Notes.
 
(iii) Until the Series C-3 Notes shall be paid in full, the Company shall apply
to the prepayment thereof, without premium, the sum of $1,209,677.42 on each
June 29 and December 29, beginning on June 29, 2017 through and including
December 29, 2031, and such principal amounts of the Series C-3 Notes, together
with interest thereon to the prepayment dates, shall become due on such
prepayment dates.  The remaining outstanding principal amount of the Series C-3
Notes, together with any accrued and unpaid interest thereon, shall become due
on June 29, 2032, the maturity date of the Series C-3 Notes.
 
4B. Optional Prepayment With Yield-Maintenance Amount.  The Notes of each Series
shall be subject to prepayment, in whole at any time or from time to time in
part (in integral multiples of $100,000 and in a minimum amount of $1,000,000),
at the option of the Company, at 100% of the principal amount so prepaid plus
interest thereon to the prepayment date and the Yield-Maintenance Amount, if
any, with respect to each such Note.  Any partial prepayment of a Series of the
Notes pursuant to this paragraph 4B shall be applied in satisfaction of required
payments of principal in inverse order of their scheduled due dates.
 
4C. Notice of Optional Prepayment.  The Company shall give the holder of each
Note of a Series to be prepaid pursuant to paragraph 4B irrevocable written
notice of such prepayment not less than five Business Days prior to the
prepayment date, specifying such prepayment date, the aggregate principal amount
of the Notes of such Series to be prepaid on such date, the principal amount of
the Notes of such Series held by such holder to be prepaid on that date and that
such prepayment is to be made pursuant to paragraph 4B.  Notice of prepayment
having been given as aforesaid, the principal amount of the Notes specified in
such notice, together with interest thereon to the prepayment date and together
with the Yield-Maintenance Amount, if any, herein provided, shall become due and
payable on such prepayment date.  The Company shall, on or before the day on
which it gives written notice of any prepayment pursuant to paragraph 4B, give
telephonic notice of the principal amount of the Notes to be prepaid and the
prepayment date to each Significant Holder which shall have designated a
recipient for such notices in the Purchaser Schedule attached hereto or by
notice in writing to the Company.  Notwithstanding the foregoing, any notice of
prepayment of the Notes in whole given by the Company may state that such
prepayment notice is conditioned upon the effectiveness of other credit
facilities or capital raising, in which case such notice may be revoked by the
Company (by notice to the holders on or prior to the specified effective date)
if such condition is not satisfied.
 
4D. Application of Prepayments.  In the case of each prepayment of less than the
entire unpaid principal amount of all outstanding Notes of any Series pursuant
to paragraph 4A or 4B, the amount to be prepaid shall be applied pro rata to all
outstanding Notes of such Series (including, in the case of prepayments pursuant
to paragraph 4A(1) or 4A(2) for the purpose of this paragraph 4D only, all Notes
of such Series prepaid or otherwise retired or purchased or otherwise acquired
by the Company or any of its Subsidiaries or any other Affiliates other than by
prepayment pursuant to paragraph 4A or 4B) according to the respective unpaid
principal amounts thereof.
 
4E. Retirement of Notes.  The Company shall not, and shall not permit any of its
Subsidiaries or any other Affiliates to, prepay or otherwise retire in whole or
in part prior to their stated final maturity (other than by prepayment pursuant
to paragraphs 4A or 4B, or upon acceleration of such final maturity pursuant to
paragraph 7A), or purchase or otherwise acquire, directly or indirectly, Notes
of any Series held by any holder unless the Company or such Subsidiary or
Affiliate shall have offered to prepay or otherwise retire or purchase or
otherwise acquire, as the case may be, the same proportion of the aggregate
principal amount of Notes of such Series held by each other holder of Notes of
such Series at the time outstanding upon the same terms and conditions.  Any
Notes so prepaid or otherwise retired or purchased or otherwise acquired by the
Company or any of its Subsidiaries or other Affiliates shall not be deemed to be
outstanding for any purpose under this Agreement, except as provided in
paragraph 4D.
 
5. AFFIRMATIVE COVENANTS.  On and after the Closing Date and so long as any Note
or amount due hereunder or under any other Transaction Document (other than any
contingent indemnification obligation) is outstanding or unpaid, the Company
covenants as follows:
 
5A. Financial Statements.  The Company covenants that it will deliver to each
holder of the Notes:
 
(i)   as soon as practicable and in any event within 60 days after the end of
each quarterly period (other than the last quarterly period) in each fiscal year
(or if earlier, 5 days after the date required to be filed with the SEC),
consolidated statements of income and cash flows of the Company and its
Subsidiaries for the period from the beginning of the current fiscal year to the
end of such quarterly period, and a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such quarterly period, setting forth in
each case in comparative form figures for the corresponding period in the
preceding fiscal year, all in reasonable detail and certified by an authorized
financial officer of the Company, subject only to changes resulting from
year-end adjustments;
 
(ii)   as soon as practicable and in any event within 120 days after the end of
each fiscal year (or if earlier, 5 days after the date required to be filed with
the SEC), consolidated statements of income and cash flows of the Company and
its Subsidiaries for such year and a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such year, setting forth in each case in
comparative form corresponding figures from the preceding annual audit,
certified by independent public accountants of recognized national standing
whose opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit,
provided that, so long as the Bank Credit Agreement shall have a similar
provision, it shall not be a violation of this clause (ii) if the opinion
accompanying the financial statements for the last fiscal year prior to the
Maturity Date (as defined in the Bank Credit Agreement) is subject to a “going
concern” or like qualification solely as a result of the impending maturity of
the Loans (as defined in the Bank Credit Agreement);
 
(iii)   promptly upon transmission thereof, copies of all such financial, proxy
and information statements, notices and other reports as are sent to the
Company’s public stockholders and copies of all registration statements (without
exhibits) and all reports which are filed with the Securities and Exchange
Commission (or any governmental body or agency succeeding to the functions of
the Securities and Exchange Commission);
 
(iv)   promptly upon receipt thereof, a copy of each other material report
submitted to the Company or any of its Subsidiaries by independent accountants
in connection with any material annual, interim or special audit made by them of
the books of the Company or such Subsidiary;
 
(v)   promptly after the furnishing thereof, copies of any certificate,
statement or report furnished to any other lender to, or holder of the debt
securities of, the Company pursuant to the terms of any indenture, loan, credit
or similar agreement or instrument and not otherwise required to be furnished to
the holders of the Notes pursuant to any other clause of this paragraph 5A; and
 
(vi)   with reasonable promptness, such other financial data as any holder of
Notes may reasonably request.
 
The documents required to be delivered by clauses (i), (ii) and (iii) above (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which the Company shall provide each holder
of Notes (by electronic mail at such holder’s electronic mail address as set
forth on the Purchaser Schedules or at such other electronic mail address as any
such Purchaser shall have specified to the Company in writing) with an
electronic link to such documents.
 
Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each holder of Notes an Officers’
Certificate (a) demonstrating (with computations in reasonable detail)
compliance with the covenants in paragraphs 6A(1), 6A(2), 6A(3), 6C(4) and 6C(6)
(including with respect to each such covenant, where applicable, a
reconciliation from GAAP, as reflected in the financial statements then being
furnished, to the calculation of such financial covenants, after giving effect
to any change in accounting for Capitalized Lease Obligations which has occurred
after June 4, 2012), (b) listing each Material Subsidiary (and identifying
whether or not such Material Subsidiary is a Domestic Material Subsidiary) as of
the end of the applicable period to which the accompanying financial statements
pertain and (c) stating that there exists no Default or Event of Default, or if
any Default or Event of Default exists, specifying the nature and period of
existence thereof and what action the Company proposes to take with respect
thereto.
 
The Company also covenants that forthwith upon a Responsible Officer of the
Company obtaining actual knowledge of an Event of Default or Default, it will
deliver to each holder of Notes an Officers’ Certificate specifying the nature
and period of existence thereof and what action the Company proposes to take
with respect thereto.
 
5B. Inspection of Property.  The Company covenants that it will permit any
Person designated by any Significant Holder in writing, at such Significant
Holder’s expense, to visit and inspect any of the properties of the Company and
its Subsidiaries, to examine their books and financial records and to make
copies thereof or extracts therefrom and to discuss their affairs, finances and
accounts with the principal officers and the Company’s independent certified
public accountants, all at such reasonable times and as often as such
Significant Holder may reasonably request; provided that a principal financial
officer of the Company shall have reasonable prior notice of, and may elect to
be present during, discussions with the Company’s independent public
accountants.
 
5C. Information Required by Rule 144A.  The Company covenants that it will, upon
the request of the holder of any Note, provide such holder, and any qualified
institutional buyer designated by such holder, such financial and other
information as such holder may reasonably determine to be necessary in order to
permit compliance with the information requirements of Rule 144A under the
Securities Act in connection with the resale of Notes, except at such times as
the Company is subject to and in compliance with the reporting requirements of
section 13 or 15(d) of the Exchange Act.  For the purpose of this paragraph 5C,
the term “qualified institutional buyer” shall have the meaning specified in
Rule 144A under the Securities Act.
 
5D. Maintenance of Properties; Insurance.  The Company covenants that it shall,
and shall cause its Subsidiaries to (i) maintain or cause to be maintained in
good repair, working order and condition all material properties used or useful
at that time in its business and from time to time will make or cause to be made
all appropriate repairs, renewals and replacements thereof and (ii) maintain
insurance with reputable and financially sound insurers in such amounts and
against such liabilities and hazards as is customarily maintained by other
companies operating similar businesses.
 
5E. United States Citizen.  The Company covenants that it will, and will cause
each of its Subsidiaries that owns or operates any Vessel, at all times to
preserve and maintain its status as a Section 2 Citizen.
 
5F. Environmental and Safety Laws.
 
           (a)           The Company shall deliver promptly to each holder of
any Notes notice of (i) any material enforcement, cleanup, removal or other
material governmental or regulatory action instituted or, to the Company’s best
knowledge, threatened against the Company or any Material Subsidiary pursuant to
any Environmental and Safety Laws, (ii) all material Environmental Liabilities
and Costs against or in respect of the Company or any Material Subsidiary or any
of their respective material properties and (iii) the Company’s or any Material
Subsidiary’s discovery of any occurrence or condition on any material real
property adjoining or in the vicinity of any of its properties that the Company
or such Material Subsidiary has reason to believe would cause such property or
any material part thereof to be subject to any material restrictions on its
ownership, occupancy, transferability or use under any Environmental and Safety
Laws.
 
           (b)           The Company shall, and shall cause its Material
Subsidiaries to, keep and maintain its properties and conduct its and their
operations in compliance in all material respects with all applicable
Environmental and Safety Laws except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
 
5G. Equal and Ratable Liens.  If the Company or any of its Subsidiaries shall
create, assume or otherwise incur any Lien upon any of its property or assets,
whether now owned or hereafter acquired, other than Liens permitted by the
provisions of paragraph 6C(1) (including in such permitted Liens, without
limitation, Liens securing Title XI Debt to the extent such Title XI Debt is
permitted Priority Debt), then the Company will make, or will cause its
Subsidiaries to make, effective provision whereby the obligations evidenced by
the Notes and under the other Transaction Documents will be secured by such
Liens equally and ratably with any and all other Debt thereby secured so long as
any such other Debt shall be so secured pursuant to an agreement or agreements
(including security agreements and similar collateral documents and an
intercreditor agreement) reasonably acceptable to the Required Holders.
 
5H. Subsequent Guarantors; Release of Guarantors.  (a)  The Company covenants
that, upon the earlier of (i) within 30 days after any Subsidiary becoming a
Material Domestic Subsidiary (based on the most recent financial statements
delivered to the holders of the Notes pursuant to paragraphs 5A(i) or (ii)) (or
such longer period as determined by Required Holders in their sole discretion)
if such Subsidiary is not a Guarantor at such time, and (ii) concurrently with
such time as any Person becomes a guarantor or other obligor under the Bank
Credit Agreement, the Company shall cause such Person to (i) become a party to
each of the Multiparty Guaranty and the Indemnity and Contribution Agreement by
executing and delivering to the holders of the Notes a joinder or counterpart to
the Multiparty Guaranty and the Indemnity and Contribution Agreement, and (ii)
deliver to the holders of the Notes such organization documents, resolutions and
favorable opinions of counsel, all in form, content and scope similar to those
delivered on the Closing Date or otherwise reasonably satisfactory to the
Required Holders.
 
(b)  If (i) any Guarantor ceases to be a Material Domestic Subsidiary (based on
the most recent financial statements delivered to the holders of the Notes
pursuant to paragraphs 5A(i) or (ii)), or (ii) if any Person which has become a
Guarantor by virtue of clause (ii) of paragraph 5H(a) (and which is not at the
applicable time of determination a Material Domestic Subsidiary (based on the
most recent financial statements delivered to the holders of the Notes pursuant
to paragraphs 5A(i) or (ii)) ceases to be required to be a guarantor or other
obligor of the credit facilities under the Bank Credit Agreement, and if, in the
case of either of the immediately preceding clause (i) or (ii), after giving
effect to the release of such Guarantor of its obligations under the Multiparty
Guaranty, no Default or Event of Default would exist, then the Company may
deliver to each holder of Notes a certificate of a Responsible Officer as to the
foregoing requirements and, upon the later of (x) such delivery and (y)
concurrently with such time as that Guarantor has been released from all of its
obligations as a guarantor or other obligor of the credit facilities under the
Bank Credit Agreement, that Guarantor shall be automatically released from all
of its obligations under the Multiparty Guaranty and the Indemnity and
Contribution Agreement, without further approval or action by any holder of
Notes; provided that if any consideration is given to any party to the Bank
Credit Agreement for such release of such Guarantor, then the holders of the
Notes shall be paid an amount equal to their ratable share of such consideration
concurrently therewith.
 
6. NEGATIVE COVENANTS.  On and after the Closing Date and so long as any Note or
amount due hereunder or under any other Transaction Document (other than any
contingent indemnification obligation) is outstanding or unpaid, the Company
covenants as follows:
 
6A. Financial Covenants.  The Company will not permit:
 
6A(1). Consolidated Interest Coverage Ratio.  The Consolidated Interest Coverage
Ratio as of the end of any fiscal quarter of the Company to be less than 3.50 to
1.00;
 
6A(2). Consolidated Leverage Ratio.  The ratio (the “Consolidated Leverage
Ratio”) of (a) all Debt of the Company and Subsidiaries on a consolidated basis
at any time to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters then or most recently ended to exceed 3.25 to 1.00; provided, however,
that:  (i) in connection with any Acquisition that is not a Hostile Acquisition
and that is in an Eligible Business Line for which the aggregate purchase
consideration equals or exceeds $75,000,000, the maximum permitted Consolidated
Leverage Ratio, at the election of the Company, with prior written notice from
the Company to the holders of the Notes, shall increase to 3.90 to 1.00, on one
occasion during the term of this Agreement, for the period beginning on the date
of the consummation of such Acquisition and continuing until the fourth
consecutive fiscal quarter end which occurs on or after the date of the
consummation of such Acquisition, provided that the coupon (including the
applicable default rate) for each Series of the Notes shall automatically,
without further consent or other action of any Person, be deemed to be increased
by 0.45% per annum during such period (and shall automatically, without further
consent or other action of any Person, be deemed to return to the original
coupon (including the applicable default rate) after the end of such period);
and (ii) in connection with any purchase or construction of a new container ship
for which the aggregate purchase consideration or construction cost equals or
exceeds $125,000,000, the maximum permitted Consolidated Leverage Ratio, at the
election of the Company, with prior written notice from the Company to the
holders of the Notes delivered by the Company prior to the Specified Date (as
defined below) and specifying therein such Specified Date, shall increase to
3.50 to 1.00, on one occasion during the term of this Agreement, for the period
beginning on a date determined by the Company between the commencement of
payment for such container ship and delivery of such container ship (the
“Specified Date”) and continuing until the fourth consecutive fiscal quarter end
which occurs on or after the Specified Date, provided that the coupon (including
the applicable default rate) for each Series of the Notes shall automatically,
without further consent or other action of any Person, be deemed to be increased
by 0.20% per annum during such period (and shall automatically, without further
consent or other action of any Person, be deemed to return to the original
coupon (including the applicable default rate) after the end of such period);
 
6A(3). Priority Debt.  The Company shall not permit:  (i) the principal amount
of Priority Debt at any time to exceed 20% of Consolidated Tangible Assets as of
the most recently ended fiscal quarter with respect to which financial
statements have been delivered pursuant to the requirements of paragraphs 5A(i)
or (ii); provided, that such maximum permitted percentage amount of Priority
Debt shall be reduced to 17.5% upon the earlier to occur of (a) such time, if
any, as the Company or any of its Subsidiaries acquires two new vessels for
which the aggregate purchase consideration for each vessel exceeds $100,000,000
and (b) December 31, 2017; and (ii) the principal amount of Priority Debt that
is not Title XI Priority Debt at any time to exceed 10% of Consolidated Tangible
Assets as of the most recently ended fiscal quarter with respect to which
financial statements have been delivered pursuant to the requirements of
paragraphs 5A(i) or (ii).
 
Notwithstanding anything to the contrary in paragraph 6A (or the defined terms
used therein), for any period which is relevant to the calculation of any
financial covenant in paragraph 6A, to the extent such period is prior to the
consummation of the Spin-Off, the relevant operating statement (i.e., income
statement or statement of cash flows) categories shall be deemed to be for
Matson Navigation and its Subsidiaries (rather than for the Company and its
Subsidiaries).
 
6B. Dividend and Investment Limitation.  The Company covenants that it will not
pay or declare any dividend on any class of stock or make any other distribution
on account of any class of its stock, or redeem, purchase or otherwise acquire,
directly or indirectly, any shares of its stock (all of the foregoing being
herein called “Restricted Payments”) if at the time any proposed Restricted
Payment is to be made, or after giving effect to any proposed Restricted
Payment, a Default or an Event of Default exists or would
exist.  Notwithstanding the foregoing, the Company may make the A&B Capital
Contribution and the Spin-Off may be consummated.
 
6C. Lien and Other Restrictions.  The Company covenants that it will not and
will not permit any Subsidiary to:
 
6C(1). Liens.  Create, assume or suffer to exist any Lien upon any of its
property or assets, whether now owned or hereafter acquired (whether or not
provision is made for the equal and ratable securing of the obligations
evidenced by the Notes and under the other Transaction Documents in accordance
with the provisions of paragraph 5G), except
 
(i)   Liens for taxes not yet delinquent or which are being actively contested
in good faith by appropriate proceedings and for which adequate reserves have
been established to the extent required by GAAP,
 
(ii)   Liens (other than Liens pursuant to ERISA) incidental to the conduct of
its business or the ownership of its property and assets which were not incurred
in connection with the borrowing of money or the obtaining of advances or credit
(including, without limitation, Liens on vessels or equipment (a) for crew and
stevedores wages, (b) for salvage and general average, (c) arising by operation
of law in the ordinary course of business in operating, maintaining or repairing
vessels, and (d) for damages arising from maritime torts which are unclaimed, or
which are claimed and are covered by insurance and any deductible applicable
thereto), and which do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business,
 
(iii)   Liens on property or assets of a Subsidiary securing obligations of such
Subsidiary to the Company or another Subsidiary,
 
(iv)   Liens encumbering the CCF to the extent incurred to secure the financing
by the Company or Matson Navigation of “qualified vessels” as defined in Section
607 of the Merchant Marine Act, 1936, as amended,
 
(v)   Liens existing on the Closing Date and listed on Schedule 6C(1), and any
renewals or extensions thereof, provided that the property covered thereby is
not changed and the principal amount of any indebtedness secured thereby is not
increased,
 
(vi)   Liens in cash collateral securing contingent reimbursement obligations
under standby letters of credit issued pursuant to the Bank Credit Agreement
(but excluding any such Liens required pursuant to Section 8.02(c) of the Bank
Credit Agreement, as such section is in effect on the date hereof), provided
that (a) no Event of Default or Event of Default (as defined in the Bank Credit
Agreement) exists, (b) the aggregate amount of all such cash collateral does not
at any time exceed $15,000,000, and (c) such cash collateral does not secure
such standby letters of credit for more than 60 consecutive days,
 
(vii)   other Liens securing Debt and other obligations not otherwise permitted
by clauses (i) through (vi) above, inclusive; provided that the aggregate amount
of all Priority Debt does not, at any time, exceed the level prohibited by
paragraph 6A(3), provided further that, notwithstanding the foregoing, the
Company shall not, and shall not permit any Subsidiary to, create or permit to
exist any Lien on any property securing Debt or letters of credit (to the extent
any letters of credit otherwise would not constitute Debt pursuant to the
definition of such term) outstanding or issued under the Bank Credit Agreement
(other than Liens permitted pursuant to clause (vi) of this paragraph 6C(1))
unless and until the Notes shall be secured equally and ratably with such Debt
and letters of credit pursuant to an agreement or agreements (including security
agreements and similar collateral documents and an intercreditor agreement)
reasonably acceptable to the Required Holders, provided further still that,
notwithstanding anything to the contrary in the immediately preceding proviso,
(1) any cash which otherwise would secure both the Notes and contingent
reimbursement obligations under letters of credit issued pursuant to the Bank
Credit Agreement may, at the option of the Company, separately secure the Notes
and the contingent reimbursement obligations under letters of credit issued
pursuant to the Bank Credit Agreement so long as the amount of cash which
separately secures the Notes at all times equals the amount of cash securing the
contingent reimbursement obligations under letters of credit issued under the
Bank Credit Agreement and (2) the amount of any cash securing the Notes at any
time pursuant to the immediately preceding clause (1) shall not be required to
exceed the principal amount of the Notes outstanding at such time,
 
(viii)   (a) other Liens securing obligations that do not constitute Debt,
provided that the aggregate amount of such obligations does not exceed
$10,000,000 at any time and (b) other Liens securing obligations that do not
constitute Debt provided that the aggregate fair market value (as reasonably
determined by the Company acting in good faith) of all assets subject to such
Lien does not exceed $10,000,000, and
 
(ix)   any Lien securing obligations that do not constitute Debt existing on any
property of any Person at the time it becomes a Subsidiary, or existing prior to
the time of acquisition upon any property acquired by the Company or any
Subsidiary through purchase, merger or consolidation or otherwise, whether or
not assumed by the Company or such Subsidiary; provided that any such Lien shall
not encumber any other property of the Company or such Subsidiary (other than
proceeds of such acquired property);
 
6C(2). Sole Borrower Under Bank Credit Agreement.  Modify the Bank Credit
Agreement in any manner that would result in any Person other than the Company
being a borrower thereunder;
 
6C(3). Merger.  Enter into any transaction of merger, consolidation or other
combination with any other Person; provided that
 
(i)   any Subsidiary may merge with the Company; provided that the Company shall
be the continuing or surviving corporation and immediately after such merger no
Event of Default shall exist,
 
(ii)   any Subsidiary may merge with another Subsidiary; provided that if a
Material Domestic Subsidiary merges with a Foreign Subsidiary, such Material
Domestic Subsidiary shall be the surviving Person and immediately after such
merger no Event of Default shall exist, and
 
(iii)   the Company or any Subsidiary may merge, consolidate or combine with any
other Person in connection with an Acquisition permitted by paragraph 6C(6)(ii);
provided that (a) immediately after such merger, consolidation or combination,
no Event of Default shall exist and (b) if the Company is a party to such
transaction, the Company will be the continuing or surviving corporation;
 
6C(4). Sale of Capital Assets.  Sell, lease or transfer or otherwise dispose of
any Capital Asset to any Person, except that during any rolling twelve-month
period, the Company or any Subsidiary may sell or otherwise dispose of Capital
Assets which constituted up to 10% of the total value of the consolidated assets
of Matson Navigation and its Subsidiaries as of December 31, 2011, so long as
(A) such Capital Assets sold contributed less than 25% of the Consolidated Net
Income of the Company (or, for periods prior to the consummation of the
Spin-Off, Matson Navigation) in each of the three fiscal years immediately
preceding any such sale and (B) such Capital Assets, when considered together
with all other Capital Assets sold or otherwise disposed of subsequent to
December 31, 2011, do not constitute in excess of 30% of the total value of the
consolidated assets of Matson Navigation and its Subsidiaries as of December 31,
2011, provided that this covenant shall not apply to any transfer required by
the Separation Agreement;
 
6C(5). Transactions with Affiliates and Stockholders.  Directly or indirectly,
purchase, acquire or lease any property from, or sell, transfer or lease any
property to, or otherwise deal with, in the ordinary course of business or
otherwise (i) any Affiliate (excluding directors and officers in their capacity
as such), (ii) any Person owning, beneficially or of record, directly or
indirectly, either individually or together with all other Persons to whom such
Person is related by blood, adoption or marriage, stock of the Company or stock
of any Person owning stock of the Company (of any class having ordinary voting
power for the election of directors) aggregating 5% or more of such voting power
or (iii) any Person related by blood, adoption or marriage to any Person
described or coming within the provisions of clause (i) or (ii) of this
paragraph 6C(5); provided that the following shall be permitted:  (a) such
transactions on terms no less favorable to the Company or any Subsidiary than if
no such relationship existed, (b) the sale or issuance by the Company of its
capital stock, (c) the Reorganization and the Spin-Off, (d) transactions between
the Company and any Subsidiary, and between or among Subsidiaries of the Company
and (e) Restricted Payments made in compliance with paragraph 6B; or
 
6C(6). Loans, Advances and Investments.  Make or permit to remain outstanding
any loan or advance to, or own, purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any Person, or consummate any Acquisition, except that the Company or any
Subsidiary may
 
(i)   make or permit to remain outstanding loans or advances to the Company or
any Subsidiary,
 
(ii)   own, purchase or acquire stock, obligations or securities of a Subsidiary
and, so long as the Company is in compliance with the financial covenants set
forth in paragraph 6A on a pro-forma basis immediately after giving effect to
such transaction, consummate Acquisitions,
 
(iii)   acquire and own stock, obligations, securities or other investments (a)
consisting of extensions of credit arising from the grant of trade credit, or
received in settlement or partial settlement thereof of obligations (including
any Debt or trade credit) owing to the Company or any Subsidiary or (b) received
in satisfaction of judgments or pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of trade creditors or
account debtors,
 
(iv)   make investments in accordance with the resolutions of the Board of
Directors of the Company; provided that such resolutions authorize only
investments rated investment grade by S&P, Moody’s, or any other nationally
recognized credit rating agency or investments in the Company’s accounts
receivable purchased or held by the CCF,
 
(v)   make the A&B Capital Contribution,
 
(vi)   make any investment in any stock, obligations or securities of, or any
other interest in, or any capital contribution to, an Eligible Business Line
(subject in the case of any Acquisition, to paragraph 6C(6)(ii)), and
 
(vii)   make other investments, loans and advances which in the aggregate (at
original cost) do not exceed $30,000,000 at any time outstanding;
 
notwithstanding the foregoing, (a) amounts in the CCF may be invested only as
provided in clause (iv) above, and (b) for the avoidance of doubt, this
paragraph 6C(6) shall not apply to any Guarantee.
 
6D. Terrorism Sanctions Regulations.  The Company covenants that it will not and
will not permit any Affiliated Entity to (i) become an OFAC Listed Person or
(ii) have any investments in, or knowingly engage in any dealings or
transactions with, any Blocked Person.
 
7. EVENTS OF DEFAULT.
 
7A. Acceleration.  If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):
 
(i)   the Company defaults in the payment of (i) any principal of, or
Yield-Maintenance Amount in respect of, any Note, or (ii) any interest on any
Note for more than five days after the same shall become due, in either case
either by the terms thereof or otherwise as herein provided; or
 
(ii)   (a) an Event of Default (as defined in the Bank Credit Agreement) has
occurred and is continuing under the Bank Credit Agreement, or (b) the Company
or any Material Subsidiary defaults in any payment of principal of, or premium
or interest on, any Debt (other than the Notes) beyond any period of grace
provided with respect thereto, or the Company or any Material Subsidiary fails
to perform or observe any other agreement, term or condition contained in any
agreement relating to any such Debt (or any other event under any such agreement
occurs and is continuing) and the effect of such default, failure or other event
is to cause, or permit the holder or holders of such Debt (or a trustee on
behalf of such holder or holders) to cause, such Debt to become due (or to be
required to be repurchased by the Company or any Material Subsidiary) prior to
any stated maturity; provided that the aggregate amount of all Debt as to which
such a payment default shall occur or such a failure or other event causing or
permitting acceleration (or resale to a Company or any Material Subsidiary)
shall occur and be continuing exceeds $15,000,000; or
 
(iii)   any representation or warranty made by Matson Navigation in the Prior
Agreement, or by any Credit Party herein or in any other Transaction Document or
by any Credit Party or any of its officers in any writing furnished in
connection with or pursuant to this Agreement or any other Transaction Document
shall be false or misleading in any material respect on the date as of which
made; or
 
(iv)   the Company fails to perform or observe any agreement contained in
paragraph 5H or paragraph 6 hereof; or
 
(v)   any Credit Party fails to perform or observe any other agreement, term or
condition (not specified in clauses (i) or (iv) of this paragraph 7A) contained
in any Transaction Document on its part to be performed or observed and such
failure shall not be remedied within 30 days after any Responsible Officer
obtains actual knowledge thereof; or
 
(vi)   any Credit Party or any Material Subsidiary makes an assignment for the
benefit of creditors or is generally not paying its debts as such debts become
due; or
 
(vii)   any decree or order for relief in respect of any Credit Party or any
Material Subsidiary is entered under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution, liquidation or
similar debtor relief law, whether now or hereafter in effect (herein called the
“Bankruptcy Law”), of the United States or another applicable jurisdiction; or
 
(viii)   any Credit Party or any Material Subsidiary petitions or applies to any
tribunal for, or consents to, the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of any such Credit
Party or any such Material Subsidiary, or of any substantial part of the assets
of any such Credit Party or any such Material Subsidiary, or commences a
voluntary case under the Bankruptcy Law of the United States or any proceedings
(other than proceedings for the voluntary liquidation and dissolution of a
Material Subsidiary) relating to any Credit Party or any Material Subsidiary
under the Bankruptcy Law of any other jurisdiction; or
 
(ix)   any petition or application of the type described in clause (viii) of
this paragraph 7A is filed, or any such proceedings are commenced, against any
Credit Party or any Material Subsidiary and such Credit Party or such Material
Subsidiary by any act indicates its approval thereof, consent thereto or
acquiescence therein, or an order, judgment or decree is entered appointing any
such trustee, receiver, custodian, liquidator or similar official, or approving
the petition in any such proceedings, and such order, judgment or decree remains
unstayed and in effect for more than 30 days; or
 
(x)   any order, judgment or decree is entered in any proceedings against any
Credit Party decreeing the dissolution of such Credit Party and such order,
judgment or decree remains unstayed and in effect for more than 30 days; or
 
(xi)   (a) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (b) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBCG or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of such proceedings, (c) the
aggregate amount under all Plans of the fair market value of the assets (within
the meaning of section 303 of ERISA) is less than 70% of the “Funding Target”
(within the meaning of section 303 of ERISA), (d) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV or ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (e) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (f) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (a) through (f) above, either individually or together with
any other such event or events, could reasonably be expected to have a Material
Adverse Effect; or
 
(xii)   any judgment(s) or decree(s) in the aggregate amount of $25,000,000 or
more shall be entered against the Company or any of its Material Subsidiaries
that are not paid or fully covered (beyond any applicable deductibles) by
insurance and such judgment(s) or decree(s) shall not have been vacated,
discharged or stayed or bonded pending appeal within 60 days from the entry
thereof; or
 
(xiii)   any Transaction Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the obligations evidenced by the Notes and under the
other Transaction Documents, ceases to be in full force and effect; or any
Credit Party or any other Person contests in any manner the validity or
enforceability of any Transaction Document; or any Credit Party denies that it
has any or further liability or obligation under any Transaction Document, or
purports to revoke, terminate or rescind any Transaction Document; or
 
(xiv)   there occurs any Change of Control;
 
then (a) if such event is an Event of Default specified in clause (vii), (viii)
or (ix) of this paragraph 7A with respect to the Company or Matson Navigation,
all of the Notes at the time outstanding shall automatically become immediately
due and payable together with interest accrued thereon and the Yield-Maintenance
Amount with respect thereto, without presentment, demand, protest or notice of
any kind, all of which are hereby waived by the Company and Matson Navigation,
and (b) with respect to any event constituting an Event of Default, the Required
Holder(s) of any Series of Notes may at its or their option, by notice in
writing to the Company, declare all of the Notes of such Series to be, and all
of the Notes of such Series shall thereupon be and become, immediately due and
payable together with interest accrued thereon and together with the
Yield-Maintenance Amount, if any, with respect to each Note of such Series,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Company.
 
7B. Rescission of Acceleration.  At any time after any or all of the Notes of a
Series shall have been declared immediately due and payable pursuant to
paragraph 7A, the Required Holder(s) of such Series may, by notice in writing to
the Company, rescind and annul such declaration and its consequences if (i) the
Company shall have paid all overdue interest on the Notes of such Series, the
principal of and Yield-Maintenance Amount, if any, payable with respect to any
Notes of such Series which have become due otherwise than by reason of such
declaration, and interest on such overdue interest and overdue principal and
Yield-Maintenance Amount at the rate specified in the Notes of such Series, (ii)
the Company shall not have paid any amounts which have become due solely by
reason of such declaration, (iii) all Events of Default and Defaults, other than
non-payment of amounts which have become due solely by reason of such
declaration, shall have been cured or waived pursuant to paragraph 11C, and
(iv) no judgment or decree shall have been entered for the payment of any
amounts due pursuant to the Notes of such Series or this Agreement (as this
Agreement pertains to the Notes of such Series).  No such rescission or
annulment shall extend to or affect any subsequent Event of Default or Default
or impair any right arising therefrom.
 
7C. Notice of Acceleration or Rescission.  Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Company shall
forthwith give written notice thereof to the holder of each Note at the time
outstanding.
 
7D. Other Remedies.  If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement, the other Transaction Documents and such Note by
exercising such remedies as are available to such holder in respect thereof
under applicable law, either by suit in equity or by action at law, or both,
whether for specific performance of any covenant or other agreement contained in
this Agreement or any other Transaction Document or in aid of the exercise of
any power granted in this Agreement or any other Transaction Document.  No
remedy conferred in this Agreement or any other Transaction Document upon the
holder of any Note is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy conferred herein or now or hereafter existing at law or in equity or by
statute or otherwise.
 
8. REPRESENTATIONS, COVENANTS AND WARRANTIES.  The Company represents, covenants
and warrants as follows, immediately before and immediately after giving effect
to the consummation of the Closing:
 
8A. Organization.  The Company and each Material Subsidiary is duly organized,
validly existing and in good standing under the laws of the state of its
organization.  The Company and each Material Subsidiary has the full power and
authority to own its properties and to carry on its business as now being
conducted.  Each Credit Party has full power, authority and right to execute and
deliver, and to perform and observe, the provisions of the Transaction Documents
to which it is a party and to carry out the transactions contemplated by such
Transaction Documents.  The execution, delivery and performance of the
Transaction Documents to which any Credit Party is a party have been duly
authorized by all necessary corporate and other action, and, when duly executed
and delivered, will be the legal, valid and binding obligations of such Credit
Party, enforceable against it in accordance with their respective terms.  Set
forth on Schedule 8A is a list as of the Closing Date of each Material
Subsidiary, together with information identifying each Material Domestic
Subsidiary as of the Closing Day.
 
8B. Financial Statements.  Matson Navigation has furnished each Purchaser with
the following financial statements, identified by a principal financial officer
of Matson Navigation:  (i) consolidated balance sheets of Matson Navigation and
its Subsidiaries as of:  December 31, 2011, December 31, 2010, and December 31,
2009, and consolidated statements of income, shareholders’ equity and cash flows
of Matson Navigation and its Subsidiaries for each such year, certified by
Deloitte & Touche; and (ii) consolidated balance sheets of Matson Navigation and
its Subsidiaries as of March 31, 2012 and March 31, 2011 and consolidated
statements of income, stockholders’ equity and cash flows of Matson Navigation
and its Subsidiaries for the three-month period ended on each such date, in each
case prepared by Matson Navigation.  Such financial statements (including any
related schedules and/or notes) are true and correct in all material respects
(subject, as to interim statements, to changes resulting from audits and
year-end adjustments), have been prepared in accordance with GAAP consistently
applied throughout the periods involved and show all liabilities, direct and
contingent, of Matson Navigation and its Subsidiaries required to be shown in
accordance with such principles.  The balance sheets fairly present the
condition of Matson Navigation and its Subsidiaries as at the dates thereof, and
the statements of income, shareholders’ equity and cash flows fairly present the
results of the operations and cash flows of Matson Navigation and its
Subsidiaries for the periods indicated.  As of the Closing Date, no material
adverse change in the business, condition (financial or otherwise) operations or
prospects of Matson Navigation and its Subsidiaries, taken as a whole, has
occurred since December 31, 2011; it being understood and agreed that none of
the incurrence of up to $170,000,000 of incremental net indebtedness (after
giving effect to the repayment of bank indebtedness with all or a portion of the
proceeds of the Series C Notes), the Reorganization, the A&B Capital
Contribution and the Spin-Off, individually or collectively shall be deemed to
constitute a material adverse change.
 
8C. Actions Pending.  There is no action, suit, investigation or proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any Subsidiary or any properties or rights of the Company or any Subsidiary, by
or before any court, arbitrator or administrative or governmental body which
could reasonably be expected to result in any Material Adverse Effect.
 
8D. Outstanding Debt.  Neither the Company nor any Subsidiary has any Debt
outstanding that is prohibited by paragraph 6A(2) or paragraph 6A(3).  There
exists no event of default under the provisions of any instrument evidencing any
Debt of the Company or any Subsidiary or of any agreement relating thereto.
 
8E. Title to Properties.  The Company has and each Subsidiary has good and
indefeasible title to its respective real properties (other than properties
which it leases) and good title to all of its other properties and assets,
including the properties and assets reflected in the most recent audited balance
sheet referred to in paragraph 8B (other than properties and assets disposed of
in the ordinary course of business) except where the failure to have such good
title would not reasonably be expected to have a Material Adverse Effect,
subject to no Liens of any kind except Liens permitted by paragraph
6C(1).  There is no material default, nor any event that, with notice or lapse
of time or both, would constitute such a material default under any material
lease to which either the Company or any Subsidiary is a lessee, lessor,
sublessee or sublessor.
 
8F. Taxes.  The Company has and each Material Subsidiary has filed all federal
and state income tax and all other material tax and informational returns which
are required to be filed by it.  The Company and each such Subsidiary has paid
all taxes as shown on its returns and on all assessments received to the extent
that such taxes are not yet delinquent, except such taxes as are being contested
in good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP.
 
8G. Conflicting Agreements and Other Matters.  Neither the execution nor
delivery of this Agreement, the Notes or any other Transaction Document, nor the
offering, issuance and sale of the Notes, nor fulfillment of nor compliance with
the terms and provisions of this Agreement, the Notes or any other Transaction
Document will conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, or result in any violation of, or
result in the creation of any Lien upon any of the properties or assets of the
Company or any Subsidiary pursuant to, their respective articles or
incorporation or bylaws (or other comparable governing documents, as
applicable), any award of any arbitrator or any agreement, instrument, order,
judgment, decree, statute, law, rule or regulation to which the Company or any
Subsidiary is subject.  Neither the Company nor any Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing any
of their respective Debt, any agreement relating thereto or any other contract
or agreement which restricts or otherwise limits the incurring of Debt pursuant
hereto, except as set forth on Schedule 8G hereto.
 
8H. Offering of the Series C Notes.  Neither the Company nor any agent acting on
its behalf has, directly or indirectly, offered the Series C Notes or any
similar security of the Company for sale to, or solicited any offers to buy the
Series C Notes or any similar security of the Company from, or otherwise
approached or negotiated with respect thereto with, any Person or Persons other
than the Series C Note Purchasers, and neither the Company nor any agent acting
on its behalf has taken or will take any action which would subject the issuance
or sale of the Series C Notes to the provisions of Section 5 of the Securities
Act or to the provisions of any securities or blue sky law of any applicable
jurisdiction.
 
8I. Use of Proceeds; Regulation U, Etc.  The proceeds of sale of the Series C
Notes will, on the Closing Date, be used to repay indebtedness under the Bank
Credit Agreement and for other general corporate purposes.  None of the proceeds
of the Notes have been or will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of purchasing or carrying any “margin
stock” (as defined in Regulation U (12 CFR Part 221) of the Board of Governors
of the Federal Reserve System (herein called “margin stock”)) or for the purpose
of maintaining, reducing or retiring any indebtedness which was originally
incurred to purchase or carry any stock that is currently a margin stock or for
any other purpose which might constitute this transaction a “purpose credit”
within the meaning of such Regulation U.  Neither the Company nor any agent
acting on its behalf has taken or will take any action which might cause this
Agreement, the Notes or any other Transaction Document to violate Regulation U,
Regulation T or any other regulation of the Board of Governors of the Federal
Reserve System or to violate the Exchange Act, in each case as in effect now or
as the same may hereafter be in effect.  After applying the proceeds of the
Notes, margin stock (within the meaning of Regulation U) will not constitute
more than 25% of the value of the assets (either of the Company alone or the
Company and its Subsidiaries on a consolidated basis.
 
8J. ERISA.  No accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan (other than a Multiemployer Plan).  No liability to the PBGC has
been or is expected by the Company or any ERISA Affiliate to be incurred with
respect to any Plan (other than a Multiemployer Plan) by the Company, any
Subsidiary or any ERISA Affiliate which is or would be materially adverse to the
business, condition (financial or otherwise) or operations of the Company and
its Subsidiaries taken as a whole.  None of the Company, any of its Subsidiaries
or any ERISA Affiliate has incurred or presently expects to incur any withdrawal
liability under Title IV of ERISA with respect to any Multiemployer Plan which
is or would reasonably be expected to have a Material Adverse Effect.  The
execution and delivery of this Agreement and the other Transaction Documents and
the issuance and sale of the Notes were and will be exempt from, or did not and
will not involve any transaction which is subject to the prohibitions of,
section 406 of ERISA and did not and will not involve any transaction in
connection with which a penalty could be imposed under section 502(i) of ERISA
or a tax could be imposed pursuant to section 4975 of the Code.  The
representation by the Company in the next preceding sentence is made in reliance
upon and subject to the accuracy of the representation in paragraph 9B of the
Prior Agreement (with respect to the Series B Notes) made by each Purchaser of
Series B Notes under the Prior Agreement, and the accuracy of the representation
in paragraph 9B of this Agreement (with respect to the Series C Notes) made by
each Series C Note Purchaser.
 
8K. Governmental Consent.  None of the nature of the Company or any of its
Subsidiaries, or any of their respective businesses or properties, or any
relationship between the Company or a Subsidiary and any other Person, or any
circumstance in connection with the offering, issuance, sale or delivery of the
Notes is such as to require as of the Closing Date on the part of the Company or
any Subsidiary any authorization, consent, approval, exemption or other action
by, notice to or filing with any court, administrative or governmental body
(other than (a) routine filings after the Closing Date with the SEC and/or state
blue sky authorities and (b) filings and consents required to consummate the
Reorganization that will be obtained by the Closing Date) in connection with (i)
the execution and delivery of this Agreement or the other Transaction Documents,
(ii) the offering, issuance, sale or delivery of the Notes or (iii) fulfillment
of or compliance with the terms and provisions of this Agreement, the Notes or
the other Transaction Documents, in each case that has not been obtained.
 
8L. Holding Company and Investment Company Status.  Neither the Company nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or a “public utility” within the meaning of the Federal Power Act,
as amended.
 
8M. Possession of Franchises, Licenses, Etc.  The Company and its Subsidiaries
possess all material franchises, certificates, licenses, development and other
permits and other authorizations from governmental political subdivisions or
regulatory authorities and all patents, trademarks, service marks, trade names,
copyrights, licenses, easements, rights of way and other rights (collectively,
“Material Rights”), free from burdensome restriction, that are necessary in the
judgment of the Company in any material respect for the ownership, maintenance
and operation of their business, properties and assets, and neither the Company
nor any of its Subsidiaries is in violation of any Material Rights in any
material respect.  No event has occurred which permits, or after notice or lapse
of time or both would permit, the revocation or termination of any such Material
Rights, or which materially and adversely affects the rights of the Company or
its Subsidiaries thereunder.
 
8N. Environmental and Safety Matters.  The Company and its Subsidiaries and all
of their respective properties and facilities have complied at all times and in
all respects with all Environmental and Safety Laws except where failure to
comply would not result in a Material Adverse Effect.
 
8O. Employee Relations.  Neither the Company nor any Subsidiary is the subject
of (i) any material strike, work slowdown or stoppage, union organizing drive or
other similar activity or (ii) any material action, suit, investigation or other
proceeding involving alleged employment discrimination, unfair termination,
employee safety or similar matters or, to the best knowledge of the Company, is
any such event imminent or likely to occur except those which, individually or
in aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
8P. Shipping-Related Legislation.  To the best knowledge of the Company, no
legislation has been introduced or enacted to either repeal or substantially
modify Section 27 of the Merchant Marine Act, 1920, as amended to the Closing
Date, commonly referred to as the Jones Act in a manner that could reasonably be
expected to have a Material Adverse Effect.
 
8Q. Disclosure.  Neither this Agreement, any other Transaction Document nor any
other document, certificate or statement furnished to any Purchaser by or on
behalf of the Company or Matson Navigation in connection herewith contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein and therein, taken as a whole,
not misleading in light of the circumstances under which they were made;
provided, that with respect to projections and other pro forma financial
information included in such information, the Company only represents that such
information was prepared in good faith based upon estimates and assumptions
believed by the preparer thereof to be reasonable at the time made, it being
recognized by the Purchasers that such financial information as it relates to
future events is not to be viewed as a fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.
 
8R. Foreign Assets Control Regulations, Etc.
 
(i) Neither the Company nor any Affiliated Entity is (a) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”) or (b) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) the government of a
country subject to comprehensive U.S. economic sanctions administered by OFAC,
currently Iran, Sudan, Cuba, Burma, Syria and North Korea (each OFAC Listed
Person and each other entity described in clause (b), a “Blocked Person”).
 
(ii) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly by the Company or indirectly through any Affiliated Entity, in
connection with any investment in, or any transactions or dealings with, any
Blocked Person.
 
(iii) To the actual knowledge of the chief executive officer and the Responsible
Officers of the Company, neither the Company nor any Affiliated Entity (a) is
under investigation by any Governmental Authority for, or has been charged with,
or convicted of, money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes under any applicable law
(collectively, “Anti-Money Laundering Laws”), (b) has been assessed civil
penalties under any Anti-Money Laundering Laws or (c) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws.
 
(iv) No part of the proceeds from the sale of the Notes will be used, directly
or indirectly, for any improper payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
9. REPRESENTATIONS OF THE SERIES C NOTE PURCHASERS.
 
Each Series C Note Purchaser represents as follows:
 
9A.           Nature of Purchase.  Such Purchaser is acquiring the Series C
Notes purchased by it hereunder for the purpose of investment for its own
account or for the account of funds that it manages for investment purposes and
not with a view to or for sale in connection with any distribution thereof
within the meaning of the Securities Act, provided that the disposition of such
Purchaser’s property shall at all times be and remain within its control.  Such
Purchaser has no present intention of selling, granting participation in, or
otherwise distributing any of the Series C Notes to be issued to it in any
transaction which would be in violation of the securities laws of the United
States of America or any state or other jurisdiction thereof, without prejudice,
however, to Purchaser’s rights at all times to sell or otherwise dispose of all
or any part of such securities under a registration under Securities Act or
under an exemption from such registration available under the Securities Act and
subject, nevertheless, to the disposition of such Purchaser’s property being at
all times within its control.  Such Purchaser acknowledges that the Series C
Notes will not, on the Closing Date, be registered under the Securities Act, on
the grounds that the sale provided for in this Agreement and the issuance of
securities hereunder is exempt from registration under the Securities Act, and
that the Company’s reliance on such exemption is predicated on the
representations set forth in this Article 9.
 
9B.           Source of Funds.  At least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Series C Notes to be purchased
by such Purchaser hereunder:
 
(i)           the Source is an “insurance company general account” (as that term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
 
(ii)           the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
 
(iii)           the Source is either (a) an insurance company pooled separate
account, within the meaning of PTE 90-1, or (b) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (iii), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or
 
(iv)           the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section VI(c)(1) of the QPAM Exemption) of such employer or by
the same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section VI(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (a) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (iv); or
 
(v)           the Source constitutes assets of a “plan(s)” (within the meaning
of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
Exemption), the conditions of Part I (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d) of the INHAM Exemption)
owns a 10% or more interest in the Company and (a) the identity of such INHAM
and (b) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(v); or
 
(vi)           the Source is a governmental plan; or
 
(vii)           the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause
(vii); or
 
(viii)           the Source does not include assets of any employee benefit
plan, other than a plan exempt from the coverage of ERISA.
 
As used in this paragraph 9B, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.
 
9C.           Experience and Information.  Such Purchaser:  (a) is an
“accredited investor” as defined in Rule 501 of Regulation D promulgated under
the Securities Act; (b) understands that the Series C Notes have not been
registered under the Securities Act, or under any state securities laws, and are
being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering; (c) by and through its officers
or investment advisor (each of whom has such knowledge and experience in
financial and business matters as to be capable of evaluating such Purchaser’s
investment), has such knowledge and experience in financial and business matters
as to be capable of evaluating its investment, and such Purchaser has the
ability to bear the economic risks of its investment; (d) by and through its
officers or investment advisor, has reviewed this Agreement, including all
exhibits and schedules hereto, and has received (i) consolidated balance sheets
of Matson Navigation and its Subsidiaries as of December 31, 2011, December 31,
2010, and December 31, 2009, and consolidated statements of income,
shareholders’ equity and cash flows of Matson Navigation and its Subsidiaries
for each such year, certified by Deloitte & Touche, and (ii) consolidated
balance sheets of Matson Navigation and its Subsidiaries as of March 31, 2012
and as of March 31, 2011 and consolidated statements of income, stockholders’
equity and cash flows of Matson Navigation and its Subsidiaries for the
three-month period ended on each such date, in each case prepared by Matson
Navigation; and (e) by and through its officers or investment advisor, has had,
during the course of the transactions contemplated hereby and prior to its
receipt of the Series C Notes to be purchased by it, the opportunity to ask
questions of, and has received answers from, the Company and Matson Navigation
concerning the transactions contemplated hereby and to obtain any additional
information which the Company or Matson Navigation possesses or could acquire
without unreasonable effort or expense; provided, however, that nothing in this
representation nor any such investigation by such Purchaser or by its officers
or investment advisor shall limit, diminish, or constitute a waiver of any
representation or warranty made under this Agreement or any Transaction Document
by the Company and or impair any rights which such Purchaser may have with
respect thereto.


9D.           Rule 144.  Such Purchaser understands that the Series C Notes may
not be sold, transferred, or otherwise disposed of without registration under
the Securities Act or the availability of an exemption therefrom and that in the
absence of such registration or exemption, the Series C Notes must be held
indefinitely.  In particular, such Purchaser is aware that the Series C Notes
may not be sold pursuant to Rule 144 promulgated under the Securities Act unless
all of the applicable conditions of such rule are met, and that the Company is
making no representation that such conditions will be met in the future.  Such
Purchaser represents that, in the absence of an effective registration statement
covering the Series C Notes, it will sell, transfer, or otherwise dispose of the
Series C Notes only in a manner consistent with its representations set forth in
paragraph 9A.
 
9E.           Legends.  Such Purchaser understands that the certificates
evidencing the Series C Notes will bear the following legends, in addition to
any legend required by applicable state securities laws:
 
“THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED
FOR SALE, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN EXEMPTION FROM THE
REQUIREMENT FOR SUCH A REGISTRATION STATEMENT.”
 
10. DEFINITIONS; ACCOUNTING MATTERS.  For the purpose of this Agreement, the
terms defined in paragraphs 10A and 10B (or within the text of any other
paragraph) shall have the respective meanings specified therein and all
accounting matters shall be subject to determination as provided in paragraph
10C.
 
10A. Yield-Maintenance Terms.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City or San Francisco, California are required or
authorized to be closed.
 
“Called Principal” means, with respect to any Note, the principal of such Note
that (i) is to be prepaid pursuant to paragraph 4B or (ii) is declared to be
immediately due and payable pursuant to paragraph 7A, as the context requires.
 
“Designated Spread” means 50 basis points.
 
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (converted to reflect the
periodic basis on which interest on such Note is payable, if payable other than
on a semiannual basis) equal to the Reinvestment Yield with respect to such
Called Principal.
 
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the Designated Spread over the yield to maturity implied by (i) the yields
reported, as of 10:00 a.m. (New York City time) on the Business Day next
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” on the Bloomberg Financial Services Screen (or
such other display as may replace Page PX1 on the Bloomberg Financial Services
Screen or, if Bloomberg Financial Services shall cease to report such yields or
shall cease to be Prudential Capital Group’s customary source of information for
calculating yield-maintenance amounts on privately placed notes, then such
source as is then Prudential Capital Group’s customary source of such
information), for actively traded U.S. Treasury securities having a maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or if such yields shall not be reported as of such time or the
yields reported as of such time shall not be ascertainable, (ii) the Treasury
Constant Maturity Series yields reported, for the latest day for which such
yields shall have been so reported as of the Business Day next preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement
Date.  Such implied yield shall be determined, if necessary, by (a) converting
U.S. Treasury bill quotations to bond-equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between yields
reported for various maturities.  The Reinvestment Yield shall be rounded to the
same number of decimal places as appears in the coupon of the applicable Note.
 
“Remaining Average Life” means, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due on or after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date.
 
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal (i) is to be prepaid pursuant to paragraph
4B or (ii) is declared to be immediately due and payable pursuant to paragraph
7A, as the context requires.
 
“Yield-Maintenance Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Called Principal of such Note
over the sum of (i) such Called Principal plus (ii) interest accrued thereon as
of (including interest due on) the Settlement Date with respect to such Called
Principal.  The Yield-Maintenance Amount shall in no event be less than zero.
 
10B. Other Terms.
 
“A&B” means Alexander & Baldwin, Inc., a Hawaii corporation incorporated in
1900.
 
“A&B Capital Contribution” means the capital contribution made by the Company to
New A&B on the Initial Funding Date (as defined in the Bank Credit Agreement)
pursuant to the terms of the Separation Agreement, in an aggregate amount not to
exceed $160,000,000.
 
“A&B Holdings” is defined in paragraph 1B.
 
“A&B Merger Corp.” is defined in paragraph 1B.
 
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or
substantially all of the property of, or a line of business or division of,
another Person or (b) at least a majority of the voting capital stock or other
equity interests of another Person, in each case whether or not involving a
merger or consolidation with such other Person.
 
“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with, the Company.  A Person shall be
deemed to control another Person if such first Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise.
 
“Affiliated Entity” means the Subsidiaries of the Company and any of their or
the Company’s respective Controlled Affiliates.
 
“Agreement” is defined in paragraph 11C.
 
“Authorized Officer” means any of the Company’s Chief Executive Officer, Chief
Financial Officer, President, one of its Vice Presidents or its Treasurer.
 
“Bank Credit Agreement” means that certain Credit Agreement, dated as of June 4
2012, by and among the Company, Bank of America, N.A., First Hawaiian Bank and
the other lenders and financial institutions party thereto, as the same may be
amended, amended and restated, supplemented, refinanced, replaced or otherwise
modified from time to time.
 
“Bankruptcy Law” is defined in clause (vii) of paragraph 7A.
 
“Blocked Person” is defined in paragraph 8R.
 
“Business Day” is defined in paragraph 10A.
 
“Capital Assets” means all assets other than current assets, and shall not
include any amounts in the Capital Construction Fund.
 
“Capital Construction Fund” means the fund established and maintained by Company
in accordance with Section 607 of the Merchant Marine Act, 1936, as amended.
 
“Capitalized Lease Obligations” means, with respect to any Person, any rental
obligation of such Person which, under GAAP in effect as of June 4, 2012, is or
will be required to be capitalized on the books of such Person, taken at the
amount thereof accounted for as indebtedness (net of interest expense) in
accordance with such principles.
 
“CCF” means the capital construction fund created under Matson Navigation’s
Capital Construction Fund Agreement with the United States of America through
the Maritime Administrator.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. Section 9601 et. seq.), as amended, and the regulations
promulgated thereunder.
 
“CFC” means a controlled foreign corporation (as that term is defined in Section
957(a) of the Code).
 
“Change of Control” means (i) the acquisition by any “person” or “group” (as
such terms are used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange
Act of 1934) of outstanding shares of voting stock of the Company representing
more than 50% of voting control of the Company, provided, however, that the
Reorganization, in and of itself, shall not constitute a Change of Control, or
(ii) after the Distribution, the failure of the Company to own 100% of the
equity interest of Matson Navigation at any time thereafter.
 
“Closing” means the time, after the satisfaction of each of the conditions
precedent in paragraph 3, when (i) this Agreement has become effective to amend
and restate the Prior Agreement, and (ii) the Series C Notes have been purchased
and sold as provided in this Agreement.
 
“Closing Date” is defined in paragraph 2B.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral Agent” means The Prudential Insurance Company of America, in its
capacity as collateral agent under the Intercreditor Agreement (as defined in
the Prior Agreement) and the Collateral Documents (as defined in the Prior
Agreement), and its successor and assigns in that capacity.
 
“Company” is defined in paragraph 1B.
 
“Company Assignment and Assumption” means the Assignment and Assumption in a
form to be agreed and to be executed by Matson Navigation, the Company and the
holders of the Notes pursuant to which (a) Matson Navigation assigns and
delegates to the Company, and the Company accepts such assignment and delegation
of, all of Matson Navigation’s rights and obligations in, to and under (i) this
Agreement (including those related to the issue, purchase and sale of the Series
C Notes) and (ii) the Series B Notes and (b) Matson Navigation is released from
all obligations under this Agreement as an issuer of the Notes.
 
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income:  (i) Consolidated Interest Expense for such
period, (ii) the provision for federal, state, local and foreign income taxes
payable for such period, (iii) depreciation expense for such period, (iv)
amortization expense for such period, (v) one-time expenses related to the
Reorganization and Spin-Off provided that the aggregate amount of expenses added
back to Consolidated EBITDA pursuant to this clause (v) shall not exceed
$12,000,000 during the term of this Agreement and (vi) non-cash stock-based
compensation; minus (b) to the extent included in the calculation of
Consolidated Net Income, equity in earnings from unconsolidated Affiliates per
GAAP; plus (c) cash distributions received during such period from
unconsolidated Affiliates.  For purposes of calculating Consolidated EBITDA for
any period of four consecutive quarters, if during such period the Company or
any Subsidiary shall have consummated (i) an Acquisition of a Person that
constitutes a Material Subsidiary (including any such Acquisition structured as
an asset purchase, merger or consolidation) or an Acquisition of a Material Line
of Business, then Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto as if such transaction occurred on the first day
of such period; provided, that if the aggregate purchase price for any
Acquisition is greater than or equal to $25,000,000, Consolidated EBITDA shall
only be calculated on a pro forma basis to the extent such pro forma
calculations are based on audited financial statements or other financial
statements reasonably satisfactory to the Required Holders and (ii) a
disposition of all or substantially all of the assets of a Material Subsidiary
or of at least 50% of the equity interests of a Material Subsidiary or of a
Material Line of Business or operating division, then Consolidated EBITDA for
such period shall be calculated after giving pro forma effect thereto as if such
transaction occurred on the first day of such period.
 
“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.
 
“Consolidated Interest Coverage Ratio” means, on any date of determination
thereof, the ratio of (i) Consolidated EBITDA for the period of four consecutive
fiscal quarters ended on such date to (ii) Consolidated Interest Expense for
such period.
 
“Consolidated Leverage Ratio” is defined in paragraph 6A(2).
 
“Consolidated Net Income” means, for any period, the consolidated net income of
the Company and its Subsidiaries (excluding, to the extent included in such
consolidated net income, (a) non-cash gains or losses during such period from
the write-up or write-down of assets and (b) income or loss during such period
from discontinued operations) as determined in accordance with GAAP.
 
“Consolidated Net Worth” means, at any time of determination thereof, for the
Company and Subsidiaries determined in accordance with GAAP, the sum of (i)
consolidated shareholders’ equity, and (ii) any consolidated mezzanine equity
(or other temporary or non-permanent equity) resulting from the application of
the Financial Accounting Standards Board Accounting Standards Codification Topic
718 and related stock-based compensation awards issued to management which are
puttable upon a change of control; provided, that any determination of
Consolidated Net Worth shall exclude all non-cash adjustments to Consolidated
Net Worth resulting from the application of the Financial Accounting Standards
Board Accounting Standards Codification Topic 960.
 
“Consolidated Tangible Assets” means, as of any date, total assets (excluding
treasury stock, unamortized debt discount and expense, goodwill, trademarks,
trade names, patents, deferred charges and other intangible assets) of the
Company and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.  Unless otherwise specified, “Consolidated Tangible
Assets” at any time will be deemed to be such amount as determined based on the
most recent financial statements delivered at such time pursuant to the
requirements of paragraph 5A(i) or (ii).
 
“Consolidated Tangible Net Worth” means, as of the time of any determination,
Consolidated Net Worth minus the sum of treasury stock, unamortized debt
discount and expense, goodwill, trademarks, trade names, patents, deferred
charges and other intangible assets of the Company and Subsidiaries on a
consolidated basis.
 
“Contribution” is defined in paragraph 1B.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Conversion” is defined in paragraph 1B.
 
“Coupon Adjustment” is defined in paragraph 2A.
 
“Credit Parties” means the Company and the Guarantors.
 
“Debt” means, as to any Person at the time of determination thereof without
duplication, (a) any indebtedness of such Person (i) for borrowed money,
including commercial paper and revolving credit lines, (ii) evidenced by bonds,
debentures or notes or otherwise representing extensions of credit, whether or
not representing obligations for borrowed money (except trade accounts payable
arising in the ordinary course of business) or (iii) for the payment of the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, regardless of when such liability or
other obligation is due and payable, (b) Capitalized Lease Obligations of such
Person, (c) direct or contingent obligations under standby letters of credit
(and substantially similar instruments such as bank guaranties), (d) Guarantees,
assumptions and endorsements by such Person (other than endorsements of
negotiable instruments for collection in the ordinary course of business) of
Debt of another Person of the types described in clauses (a), (b) and (c)
hereof, and (e) Debt of another Person of the types described in clauses (a),
(b) and (c) hereof that is secured by Liens on the property or other assets of
such Person.  Notwithstanding the foregoing, “Debt” shall not include (i) to the
extent not exceeding $10,000,000 at any time outstanding, unsecured contingent
reimbursement obligations under standby letters of credit (and substantially
similar instruments such as bank guaranties) or (ii) a Guarantee of Matson
Navigation’s trade accounts receivable purchased or held by the CCF.
 
“Distribution” is defined in paragraph 1B.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States of America or the District of Columbia.
 
“Election Notice” is defined in paragraph 2A.
 
“Eligible Business Line” means any business engaged in as of the date of this
Agreement by Matson Navigation or any of its Subsidiaries or any business
reasonably related thereto (but in no event an airline).
 
“Environmental and Safety Laws” means all federal, state and local laws,
regulations and ordinances, relating to the discharge, handling, disposition or
treatment of Hazardous Materials and other substances or the protection of the
environment or of employee health and safety, including, without limitation,
CERCLA, the Hazardous Materials Transportation Act (49 U.S.C. Section 1901 et.
Seq.), the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et.
Seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et.
Seq.), the Clean Air Act (42 U.S.C. Section 7401 et. seq.), the Toxic Substances
Control Act (15 U.S.C. Section 2601 et. seq.), the Occupational Safety and
Health Act (29 U.S.C. Section 651 et. seq.) and the Emergency Planning and
Community Right-To-Know Act (42 U.S.C. Section 11001 et. seq.), each as the same
may be amended and supplemented.
 
“Environmental Liabilities and Costs” means as to any Person, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, contribution, cost recovery,
costs and expenses (including all fees, disbursements and expenses of counsel,
expert and consulting fees, and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, permit, order or
agreement with any federal, state or local Governmental Authority or other
Person, arising from environmental, health or safety conditions, or the release
or threatened release of a contaminant, pollutant or Hazardous Material into the
environment, resulting from the operations of such Person or its subsidiaries,
or breach of any Environmental and Safety Law or for which such Person or its
Subsidiaries is otherwise liable or responsible.
 
“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any corporation which is a member of the same controlled
group of corporations as the Company within the meaning of section 414(b) of the
Code, or any trade or business which is under common control with the Company
within the meaning of section 414(c) of the Code.
 
“Event of Default” means any of the events specified in paragraph 7A, provided
that there has been satisfied any requirement in connection with such event for
the giving of notice, or the lapse of time, or the happening of any further
condition, event or act, and “Default” means any of such events, whether or not
any such requirement has been satisfied.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.
 
“Excluded Subsidiary” means (a) each CFC and (b) each U.S. Foreign Holdco.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“GAAP” has the meaning provided in paragraph 10C.
 
“Governmental Authority” means (a) the government of (i) the United States of
America or any state or other political subdivision thereof, or (ii) any other
jurisdiction in which the Company or any Subsidiary conducts all or any part of
its business, or which asserts jurisdiction over any properties of the Company
or any Subsidiary, or (b) any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government.
 
“Guarantee” means, without duplication, any obligation, contingent or otherwise,
of any Person guaranteeing or having the economic effect of guaranteeing any
Debt or other obligation of any other Person (the primary obligor) in any
manner, directly or indirectly, and including any obligation:  (a) to make any
loan, advance or capital contribution, or for the purchase of any property from,
any Person, in each case for the purpose of enabling such Person to maintain
working capital, net worth or any other balance sheet condition or to pay debts,
dividends or expenses except for advances, deposits and initial payments made in
the usual and ordinary course of business for the purchase or acquisition of
property or services; (b) to purchase materials, supplies or other property or
services if such obligation requires that payment for such materials, supplies
or other property or services be made regardless of whether or not delivery of
such materials, supplies or other property or services is ever made or tendered;
(c) to rent or lease (as lessee) any real or personal property if such
obligation is absolute and unconditional under conditions not customarily found
in commercial leases then in general use; or (d) of any partnership or joint
venture in which such Person is a general partner or joint venturer if such
obligation is not expressly non-recourse to such Person; but excluding (i) any
completion guaranties issued in connection with a real estate development
project to the extent contingent and not constituting a direct or indirect
obligation to repay Debt, (ii) obligations under environmental indemnification
agreements and (iii) a guaranty of Matson Navigation’s trade accounts receivable
purchased or held by the CCF.
 
“Guarantors” means, collectively, (a) each Material Domestic Subsidiary
identified as a “Guarantor” on the signature pages to the Multiparty Guaranty,
(b) each Person that becomes a party to the Multiparty Guaranty as a Guarantor
pursuant to paragraph 5H or otherwise and (c) the successors of any of the
foregoing; provided, however, that no Excluded Subsidiary shall be a
Guarantor.  A Guarantor shall be released from the Multiparty Guaranty pursuant
to, and in accordance with, the terms hereof or the Multiparty Guaranty.
 
“Hazardous Materials” means (a) any material or substance defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “toxic substances” or any other formulations intended to define,
list or classify substances by reason of their deleterious properties, (b) any
oil, petroleum or petroleum derived substance, (c) any flammable substances or
explosives, (d) any radioactive materials, (e) asbestos in any form, (f)
electrical equipment that contains any oil or dielectric fluid containing levels
of polychlorinated biphenyls in excess of fifty parts per million, (g)
pesticides or (h) any other chemical, material or substance, exposure to which
is prohibited, limited or regulated by any governmental agency or authority or
which may or could pose a hazard to the health and safety of persons in the
vicinity thereof.
 
“Hostile Acquisition” means any Acquisition that has not been approved by the
board of directors or other governing body of the applicable entity.
 
“including” means, unless the context clearly requires otherwise, “including
without limitation”.
 
“Indemnity and Contribution Agreement” is defined in paragraph 3A.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, deposit
arrangement, lien (including any lien securing any Capital Lease Obligation) or
charge of any kind (including any conditional sale or other title retention
agreement having substantially the same economic effect as any of the
foregoing).
 
“Manulani” means that certain container vessel of the type Philadelphia CV 2600,
named M.V. Manulani, official number 1168529.
 
“margin stock” is defined in paragraph 8I.
 
“Material Adverse Effect” means:  (a) a material adverse change in, or a
material adverse effect upon, on the business, condition (financial or
otherwise) or operations of the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Credit Party to perform its
obligations under any Transaction Document; or (c) a material adverse effect on
the material rights and remedies of the holders of the Notes, which material
adverse effect was not caused by any holder of a Note.  Notwithstanding anything
to the contrary contained herein, for the avoidance of doubt, it is understood
and agreed that none of the incurrence of up to $170,000,000 of incremental net
indebtedness (after giving effect to the repayment of bank indebtedness with all
or a portion of the proceeds of the Series C Notes), the Reorganization, the A&B
Capital Contribution and the Spin-Off, individually or collectively, shall be
deemed to constitute a Material Adverse Effect.
 
“Material Domestic Subsidiary” means any Domestic Subsidiary of the Company
(other than a U.S. Foreign Holdco) that accounts for, on the date of
determination, 5% or more of Consolidated EBITDA of the Company and its
Subsidiaries for the period of four consecutive fiscal quarters then or most
recently ended.
 
“Material Line of Business” means a line of business or an operating division
that accounts for, as of the most recently ended four fiscal quarter period of
the Company, 5% or more of Consolidated EBITDA of the Company and its
Subsidiaries for the most recently ended four fiscal quarter period of the
Company.
 
“Material Subsidiary” means (a) any Guarantor and (b) any Subsidiary that
accounts for, as of the most recently ended four fiscal quarter period of the
Company, 5% or more of Consolidated EBITDA of the Company and its Subsidiaries
for the most recently ended four fiscal quarter period of the Company.
 
“Matson Navigation” is defined in the introductory paragraph hereto.
 
“Merger” is defined in paragraph 1B.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
 
“Multiemployer Plan” means any Plan which is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).
 
“Multiparty Guaranty” is defined in paragraph 3A.
 
“New A&B” is defined in paragraph 1B.
 
“Notes” is defined in paragraph 1D.
 
“OFAC Listed Person” is defined in paragraph 8R.
 
“Officer’s Certificate” means a certificate signed in the name of the Company by
its Chief Executive Officer, Chief Financial Officer, President, one of its Vice
Presidents or its Treasurer.
 
“One-Time Fee” is defined in paragraph 2A.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor or
replacement entity thereto under ERISA.
 
“Person” means and include an individual, a partnership, a joint venture, a
corporation, a trust, a limited liability company, an unincorporated
organization and a government or any department or agency thereof.
 
“PIM” means Prudential Investment Management, Inc.
 
“Plan” means any “employee pension benefit plan” (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by either Company or any ERISA Affiliate.
 
“Prior Agreement” has the meaning given in paragraph 1A.
 
“Priority Debt” means, at any time of determination thereof and without
duplication, (a) Debt of the Company or Matson Navigation secured by any Lien
(including, without limitation, all Title XI Debt and all Debt secured by marine
assets, in each case whether full recourse or limited recourse) and (b) all Debt
secured by a Lien (including, without limitation, all Title XI Debt and all Debt
secured by a Lien on marine assets, in each case whether full recourse or
limited recourse) and all unsecured Debt of Subsidiaries of the Company (other
than unsecured Debt of Guarantors), provided, however, that Priority Debt shall
not include (i) Debt owing from any Subsidiaries to the Company or any other
Subsidiary, (ii) the Notes or (iii) any Debt or other obligations of the Company
or any Subsidiary under the Bank Credit Agreement, including any obligations
with respect to any letter of credit issued thereunder (other than those
described in paragraph 6C(1)(vi)), and any Guarantee with respect to any Debt or
other obligations under the Bank Credit Agreement, so long as the Company is in
compliance with the second and third provisos of paragraph 6C(1)(vii).
 
“Prohibited Transaction” means any transaction described in section 406 of ERISA
which is not exempt by reason of section 408 of ERISA or the transitional rules
set forth in section 414(c) of ERISA and any transaction described in section
4975(c) of the Code which is not exempt by reason of section 4975(c) (2) or
section 4975(d) of the Code, or the transitional rules of section 2003(c) of
ERISA.
 
“Purchasers” means each holder of Notes identified on the Purchaser Schedules
hereto.
 
“Reorganization” is defined in paragraph 1B.
 
“Required Holder(s)” means the holder or holders of at least 51% of the
aggregate principal amount of the Notes or of a Series of Notes from time to
time outstanding.
 
“Responsible Officer” means any of the Company’s chief financial officer,
principal accounting officer, treasurer or controller and any other officer of
the Company with responsibility for the administration of the relevant portion
of this Agreement or matters referenced therein.
 
“Restricted Payments” is defined in paragraph 6B.
 
“SEC” means the Securities and Exchange Commission, and any Governmental
Authority succeeding to any of its principal functions.
 
“Section 2 Citizen” means a Person that is a citizen of the United States of
America as required for the coastwise trade under Section 50501 of Title 46 of
the United States Code and the regulations in effect from time to time
thereunder.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Separation Agreement” means the Separation and Distribution Agreement, entered
into in on or about June 8, 2012, between Alexander & Baldwin Holdings, Inc. (to
be renamed Matson, Inc.) and A & B II, Inc., and shall include the schedules and
exhibits relating thereto.
 
“Series” of Notes shall mean Notes which have (i) the same final maturity, (ii)
the same principal prepayment dates, (iii) the same principal prepayment amounts
(as a percentage of the original principal amount of each Note), (iv) the same
interest rate, (v) the same interest payment periods and (vi) the same date of
issuance (which, in the case of a Note issued in exchange for another Note,
shall be deemed for these purposes the date on which such Note’s ultimate
predecessor Note was issued).  The Series B Notes, the Series C-1 Notes, the
Series C-2 Notes and the Series C-3 Notes each constitute a separate “Series” of
Notes.
 
“Series C-1 Note Purchasers” means the purchasers of Series C-1 Notes identified
on the Purchaser Schedules hereto.
 
“Series C-2 Note Purchasers” means the purchasers of Series C-2 Notes identified
on the Purchaser Schedules hereto.
 
“Series C-3 Note Purchasers” means the purchasers of Series C-3 Notes identified
on the Purchaser Schedules hereto.
 
“Series B Notes” is defined in paragraph 1C.
 
“Series C Notes” is defined in paragraph 1D.
 
“Series C-1 Notes” is defined in paragraph 1D.
 
“Series C-2 Notes” is defined in paragraph 1D.
 
“Series C-3 Notes” is defined in paragraph 1D.
 
“Significant Holder” means (i) each Purchaser, so long as such Purchaser shall
hold any Note, or (ii) any other holder of at least 10% of the aggregate
principal amount of the Notes of any Series from time to time outstanding.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. or any successor thereto
 
“Spin-Off” is defined in paragraph 1B.
 
“Subsidiary” means, as to any Person, any company, whether operating as a
corporation, joint venture, partnership, limited liability company or other
entity, which is consolidated with such Person in accordance with GAAP.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.
 
“Title XI Debt” means all Debt of the Company or Matson Navigation or any
Subsidiary that is guaranteed by the United States of America pursuant to 46 USC
Chapter 537.
 
“Transaction Documents” means this Agreement, the Notes, the Company Assignment
and Assumption, the Multiparty Guaranty, the Indemnity and Contribution
Agreement and the other agreements, documents, certificates and instruments now
or hereafter executed or delivered by the Company or any Subsidiary or Affiliate
in connection with this Agreement.
 
“Transferee” means any direct or indirect transferee of all or any part of any
Note purchased under this Agreement.
 
“U.S. Foreign Holdco” means any Domestic Subsidiary, substantially all of the
assets of which consist of equity interests of one or more Foreign Subsidiaries.
 
“Vessel” means each vessel that is (or is required to be) documented under and
pursuant to the laws of the United States with a coastwise endorsement owned or
operated by the Company or any Subsidiary.
 
10C. Accounting Principles, Terms and Determinations; Changes in GAAP.  All
references in this Agreement to “generally accepted accounting principles” and
“GAAP” shall be deemed to refer to generally accepted accounting principles in
effect in the United States of America at the time of application thereof, but
excluding in each case the effects of Accounting Standards Codification
825-10-25 (previously referred to as SFAS 159) or any successor or similar
provision to the extent it relates to “fair value” accounting for assets or
liabilities.  Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all determinations with respect to accounting
matters hereunder shall be made, and all unaudited financial statements and
certificates and reports as to financial matters required to be furnished
hereunder shall be prepared, in accordance with generally accepted accounting
principles, applied on a basis consistent with the most recent audited
consolidated financial statements of the Company and its Subsidiaries delivered
pursuant to clause (ii) of paragraph 5A or, if no such statements have been so
delivered, the most recent audited financial statements referred to in clause
(i) of paragraph 8B.
 
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Transaction Document, and either the
Company or the Required Holders shall so request, the holders of the Notes and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Holders); provided that, (A) until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) until so amended, the Company shall provide to
the holders of the Notes financial statements and other documents reasonably
requested by any holder of a Note setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with the rules in effect
on June 4, 2012 for all purposes of this Agreement, notwithstanding any change
in GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
 
11. MISCELLANEOUS.
 
11A. Note Payments.  The Company agrees that, so long as any Purchaser shall
hold any Note, it will make payments of principal of, interest on, and any
Yield-Maintenance Amount payable with respect to, such Note, which comply with
the terms of this Agreement, by wire transfer of immediately available funds for
credit on the date due to the account or accounts of such Purchaser specified in
the Purchaser Schedule attached hereto or such other account or accounts in the
United States as such Purchaser may from time to time designate in writing,
notwithstanding any contrary provision herein or in any Note with respect to the
place of payment.  Each Purchaser agrees that, before disposing of any Note, it
will make a notation thereon (or on a schedule attached thereto) of all
principal payments previously made thereon and of the date to which interest
thereon has been paid.  The Company agrees to afford the benefits of this
paragraph 11A to any Transferee which shall have made the same agreement as the
Purchasers have made in this paragraph 11A.
 
11B. Expenses.  The Company agrees, whether or not the transactions contemplated
hereby shall be consummated, to pay, and save each Purchaser and any Transferee
harmless against liability for the payment of, all reasonable out-of-pocket
expenses arising in connection with such transactions, including (i) all
document production and duplication charges and the fees and expenses of any
special counsel engaged by the Purchasers or any Transferee in connection with
this Agreement on any other Transaction Document, the transactions contemplated
hereby and thereby and any subsequent proposed modification of, or proposed
consent under, this Agreement or any other Transaction Document, whether or not
such proposed modification shall be effected or proposed consent granted, and
(ii) the reasonable costs and expenses, including attorneys’ fees, incurred by
any Purchaser or any Transferee in enforcing any rights under this Agreement,
the Notes or any other Transaction Document or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement or the transactions contemplated hereby or by reason of any
Purchaser’s or any Transferee’s having acquired any Note, including without
limitation costs and expenses incurred in any bankruptcy case, provided however,
the Company will not be required to pay the expenses of any holder of a Note or
any Transferee in connection with the transfer of any Note by any holder of a
Note to any Transferee.  The obligations of the Company under this paragraph 11B
shall survive the transfer of any Note or portion thereof or interest therein by
any Purchaser or any Transferee and the payment of any Note.
 
11C. Consent to Amendments.  This Agreement may be amended, and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Company shall obtain the written consent to such
amendment, action or omission to act, of the Required Holder(s) of the Notes of
each Series except that, (i) without the written consent of the holder or
holders of all Notes of a particular Series, and if an Event of Default shall
have occurred and be continuing, of the holders of all Notes of all Series, at
the time outstanding, no amendment to this Agreement shall change the maturity
of any Note, or change or affect the principal thereof, or change or affect the
rate or time of payment of interest on or any Yield-Maintenance Amount payable
with respect to the Notes of such Series, and (ii) without the written consent
of the holder or holders of all Notes at the time outstanding, no amendment to
or waiver of the provisions of this Agreement shall change or affect the
provisions of paragraph 7A or this paragraph 11C insofar as such provisions
relate to proportions of the principal amount of the Notes of any Series, or the
rights of any individual holder of Notes, required with respect to any
declaration of Notes to be due and payable or with respect to any consent,
amendment, waiver or declaration.  Each holder of any Note at the time or
thereafter outstanding shall be bound by any consent authorized by this
paragraph 11C, whether or not such Note shall have been marked to indicate such
consent, but any Notes issued thereafter may bear a notation referring to any
such consent.  No course of dealing between the Company and the holder of any
Note nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note.  As used herein
and in the Notes, the term “this Agreement” and references thereto means this
Agreement as it may from time to time be amended or supplemented.
 
11D. Form, Registration, Transfer and Exchange of Notes.  The Notes are issuable
as registered notes without coupons in denominations of at least $1,000,000,
except as may be necessary to reflect any principal amount not evenly divisible
by $1,000,000.  The Company shall keep at its principal office a register in
which the Company shall provide for the registration of Notes and of transfers
of Notes.  Upon surrender for registration of transfer of any Note at the
principal office of the Company, the Company shall, at its expense, execute and
deliver one or more new Notes of like tenor and of a like aggregate principal
amount, registered in the name of such transferee or transferees.  At the option
of the holder of any Note, such Note may be exchanged for other Notes of like
tenor and of any authorized denominations, of a like aggregate principal amount,
upon surrender of the Note to be exchanged at the principal office of the
Company.  Whenever any Notes are so surrendered for exchange, the Company shall,
at its expense, execute and deliver the Notes which the holder making the
exchange is entitled to receive.  Each prepayment of principal payable on each
prepayment date upon each new Note issued upon any such transfer or exchange
shall be in the same proportion to the unpaid principal amount of such new Note
as the prepayment of principal payable on such date on the Note surrendered for
registration of transfer or exchange bore to the unpaid principal amount of such
Note.  No reference need be made in any such new Note to any prepayment or
prepayments of principal previously due and paid upon the Note surrendered for
registration of transfer or exchange.  Every Note surrendered for registration
of transfer or exchange shall be duly endorsed, or be accompanied by a written
instrument of transfer duly executed, by the holder of such Note or such
holder’s attorney duly authorized in writing.  Any Note or Notes issued in
exchange for any Note or upon transfer thereof shall carry the rights to unpaid
interest and interest to accrue which were carried by the Note so exchanged or
transferred, so that neither gain nor loss of interest shall result from any
such transfer or exchange.  Upon receipt of written notice from the holder of
any Note of the loss, theft, destruction or mutilation of such Note and, in the
case of any such loss, theft or destruction, upon receipt of such holder’s
unsecured indemnity agreement, or in the case of any such mutilation upon
surrender and cancellation of such Note, the Company will make and deliver a new
Note, of like tenor, in lieu of the lost, stolen, destroyed or mutilated Note.
 
11E. Persons Deemed Owners; Participations.  Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of and Yield Maintenance Amount, if any, and
interest on such Note and for all other purposes whatsoever, whether or not such
Note shall be overdue, and the Company shall not be affected by notice to the
contrary.  Subject to the preceding sentence, the holder of any Note may from
time to time grant participations in all or any part of such Note on such terms
and conditions as may be determined by such holder in its sole and absolute
discretion.
 
11F. Survival of Representations and Warranties; Entire Agreement.  All
representations and warranties contained herein, in any other Transaction
Document or made in writing by or on behalf of the Company or any other Credit
Party in connection herewith or therewith shall survive the execution and
delivery of this Agreement, the Notes and the other Transaction Documents, the
transfer of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any Transferee, regardless of any
investigation made at any time by or on behalf of any Purchaser or any
Transferee.  Subject to the preceding sentence, this Agreement, the Notes, the
other Transaction Documents and, until the effectiveness of the amendment and
restatement thereof by this Agreement, the Prior Agreement, embody the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings
relating to the subject matter hereof; provided, however, that the obligations
of Matson Navigation to pay any Rate Lock Delayed Delivery Fee or Rate Lock
Cancellation Fee, as such terms are defined in, and as such fees are payable
under certain circumstances pursuant to the terms of, that certain letter dated
May 10, 2012 from PIM and accepted and agreed to by Matson Navigation, shall
survive the execution and delivery of this Agreement.
 
11G. Successors and Assigns.  All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not.
 
11H. Independence of Covenants.  All covenants hereunder and in the other
Transaction Documents shall be given independent effect so that if a particular
action or condition is prohibited by any one of such covenants, the fact that it
would be permitted by an exception to, or otherwise be in compliance within the
limitations of, another covenant shall not (i) avoid the occurrence of a Default
or Event of Default if such action is taken or such condition exists or (ii) in
any way prejudice an attempt by the holder of any Note to prohibit, through
equitable action or otherwise, the taking of any action by the Company or any
Subsidiary which would result in a Default or Event of Default.
 
11I. Notices.  All written communications provided for hereunder shall be sent
by first class mail or nationwide overnight delivery service (with charges
prepaid) and (i) if to any Purchaser, addressed as specified for such
communications in the Purchaser Schedule attached hereto or at such other
address as any such Purchaser shall have specified to the Company in writing,
(ii) if to any other holder of any Note, addressed to it at such address as it
shall have specified in writing to the Company or, if any such holder shall not
have so specified an address, then addressed to such holder in care of the last
holder of such Note which shall have so specified an address to the Company and
(iii) if to the Company, addressed to it at 555 12th Street, 8th Floor, Oakland,
CA 94067, Attention:  Chief Financial Officer or at such other address as the
Company shall have specified to each holder of a Note in writing, provided,
however, that any such communication to the Company may also, at the option of
the Person sending such communication, be delivered by any other means either to
the Company at its address specified above or to any Authorized Officer of the
Company.
 
11J. Descriptive Headings.  The descriptive headings of the several paragraphs
of this Agreement are inserted for convenience only and do not constitute a part
of this Agreement.
 
11K. Satisfaction Requirement.  If any agreement, certificate or other writing,
or any action taken or to be taken, is, by the terms of this Agreement, required
to be satisfactory to any Purchaser or the Required Holder(s), the determination
of such satisfaction shall be made by such Purchaser or the Required Holder(s),
as the case may be, in the sole and exclusive judgment (exercised in good faith)
of the Person(s) making such determination.
 
11L. Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice of law principles of the law of such
state that would permit the application of the laws of a jurisdiction other than
such state.
 
11M. Payments Due on Non-Business Days.  Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or interest, or
Yield-Maintenance Amount payable with respect to, any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of interest
payable on such next succeeding Business Day.
 
11N. Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
11O. Jurisdiction and Process; Waiver of Jury Trial.
 
(i)           The Company irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement, the Notes or the other Transaction Documents.  To the fullest
extent permitted by applicable law, the Company irrevocably waives and agrees
not to assert, by way of motion, as a defense or otherwise, any claim that it is
not subject to the jurisdiction of any such court, any objection that it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
 
(ii)           The Company consents to process being served by or on behalf of
any holder of Notes in any suit, action or proceeding of the nature referred to
in paragraph 11O(i) by mailing a copy thereof by registered or certified mail
(or any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in paragraph 11I or at such other
address of which such holder shall then have been notified pursuant to paragraph
11I.  The Company agrees that such service upon receipt (a) shall be deemed in
every respect effective service of process upon it in any such suit, action or
proceeding and (b) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
(iii)           Nothing in this paragraph 11O shall affect the right of any
holder of a Note to serve process in any manner permitted by law, or limit any
right that the holders of any of the Notes may have to bring proceedings against
the Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
 
(iv)           The parties hereto hereby waive trial by jury in any action
brought on or with respect to this Agreement, the Notes or any other document
executed in connection herewith or therewith.
 
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, IF THE ABOVE WAIVER OF THE RIGHT TO A TRIAL
BY JURY IS NOT ENFORCEABLE, THE PARTIES HERETO AGREE THAT ANY AND ALL DISPUTES
OR CONTROVERSIES OF ANY NATURE CONCERNING THIS AGREEMENT AND THE MATTERS
CONTEMPLATED HEREBY (EACH, A “CLAIM”), INCLUDING ANY AND ALL QUESTIONS OF LAW OR
FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY TO THIS
AGREEMENT, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE
OF CIVIL PROCEDURE (“REFERENCE”).  IN SUCH EVENT, THE PARTIES SHALL SELECT A
SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE.  IN THE
EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE REFEREE SHALL BE
APPOINTED BY THE COURT.  THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE
COURT.  NOTHING IN THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME
TO EXERCISE ANY AVAILABLE SELF-HELP REMEDIES, FORECLOSE AGAINST ANY COLLATERAL
OR OBTAIN PROVISIONAL REMEDIES.  THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF
THE REFEREE EQUALLY UNLESS THE REFEREE ORDERS OTHERWISE.  THE REFEREE SHALL ALSO
DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION, AND
ENFORCEABILITY OF THIS PARAGRAPH.  THE PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL
NOT BE ADJUDICATED BY A JURY.
 
11P. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
11Q. Binding Agreement.  When this Agreement is executed and delivered by the
signatories hereto, it shall become a binding agreement (subject to satisfaction
of the conditions precedent set forth herein) of the signatories hereto.
 

 
 

--------------------------------------------------------------------------------

 

MATSON NAVIGATION COMPANY, INC.,
a Hawaii corporation
 
By:          /s/ Matthew J.
Cox                                                                          
Its:          President                                                                   
 
 
By:          /s/ Joel M.
Wine                                                        
Its:          Senior Vice President and Chief Financial Officer
 

 
 

--------------------------------------------------------------------------------

 

The foregoing Agreement is
hereby accepted as of the
date first above written.
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a holder of Series B Notes,
Series C-1 Notes, Series C-2 Notes and Series C-3 Notes




By:          /s/ Cornelia Cheng
Vice President        
 


 
PRUCO LIFE INSURANCE COMPANY, as a holder of Series B Notes, Series C-2 Notes
and Series C-3 Notes
 
By:          /s/ Cornelia Cheng
Vice President        
 


 
THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD., as a holder of Series C-1 Notes
 
By:          Prudential Investment Management (Japan), Inc., as Investment
Manager


By:          Prudential Investment Management, Inc., as Sub-Adviser


By:         /s/ Cornelia Cheng
Vice President        
 


 
GIBRALTAR LIFE INSURANCE CO., LTD., as a holder of Series C-1 Notes and Series
C-3 Notes
 
By:          Prudential Investment Management Japan Co., Ltd., as Investment
Manager


By:          Prudential Investment Management, Inc., as Sub-Adviser


By:          /s/ Cornelia Cheng
Vice President        
 
 
PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION, as a holder of Series C-2 Notes
 
By:          Prudential Investment Management, Inc., as investment manager


By:          /s/ Cornelia Cheng
Vice President        
 


 
PRUDENTIAL ARIZONA REINSURANCE UNIVERSAL COMPANY, as a holder of Series C-2
Notes
 
By:  Prudential Investment Management, Inc., as investment manager


By:         /s/ Cornelia Cheng
Vice President        
 
 
 
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
 


By:          /s/ Cornelia Cheng
Vice President        
 


 

 
 

--------------------------------------------------------------------------------

 